


Exhibit 10.16

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LICENSE AND COLLABORATION AGREEMENT

 

by and between

 

DAIICHI SANKYO EUROPE GMBH

 

and

 

ESPERION THERAPEUTICS, INC.

 

JANUARY 2, 2019

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

TABLE OF CONTENTS

 

1.

DEFINITIONS

1

 

 

 

2.

DEVELOPMENT

15

 

 

 

3.

REGULATORY MATTERS

17

 

 

 

4.

COMMERCIALIZATION

22

 

 

 

5.

MANUFACTURE AND SUPPLY

25

 

 

 

6.

COLLABORATION MANAGEMENT

26

 

 

 

7.

CONFIDENTIALITY AND PUBLICATION

30

 

 

 

8.

LICENSES

32

 

 

 

9.

FINANCIAL TERMS; ROYALTY REPORTS; PAYMENTS AND AUDITS

35

 

 

 

10.

REPRESENTATIONS, WARRANTIES AND COVENANTS

39

 

 

 

11.

INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

43

 

 

 

12.

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

45

 

 

 

13.

TERM AND TERMINATION; REMEDIES

49

 

 

 

14.

MISCELLANEOUS

53

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

SCHEDULES

 

Schedule 1.47

Esperion Third Party Agreement

 

 

Schedule 1.48

Esperion Trademarks

 

 

Schedule 1.60

Global Clinical Studies

 

 

Schedule 1.77

Licensed Products

 

 

Schedule 2.1.1

Esperion Global Development Plan

 

 

Schedule 7.3

Press Release

 

 

Schedule 10.2

Disclosure Schedule

 

 

Schedule 10.2.5

Esperion Patent Rights

 

iii

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

DRAFT LICENSE AND COLLABORATION AGREEMENT

 

THIS LICENSE AND COLLABORATION AGREEMENT (this “Agreement”), entered into as of
January 2, 2019 (the “Effective Date”), is entered into by and between Daiichi
Sankyo Europe GmbH, a corporation organized and existing under the laws of
Germany (“DSE”) and Esperion Therapeutics, Inc., a corporation organized and
existing under the laws of the state of Delaware (“Esperion”).

 

RECITALS

 

WHEREAS, Esperion owns or otherwise controls certain technology and information
relating to Bempedoic Acid and the Licensed Products;

 

WHEREAS, DSE is a pharmaceutical company that conducts research, development,
manufacturing and commercialization of pharmaceutical products; and

 

WHEREAS, Esperion desires to grant to DSE exclusive rights to commercialize
products containing Bempedoic Acid in the DSE Territory developed by Esperion,
and DSE desires to undertake such commercialization activities, each in
accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
hereby agree as follows:

 

1.                                      DEFINITIONS

 

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

 

1.1.                            “Acquired Business” has the meaning set forth in
Section 14.15.3 (Acquired Programs).

 

1.2.                            “Acquirer” has the meaning set forth in
Section 14.15.2 (Future Acquisition of a Party or its Business).

 

1.3.                            “Action” has the meaning set forth in
Section 14.4 (Jurisdiction).

 

1.4.                            “Affiliate” means, with respect to a Person, any
other Person which controls, is controlled by, or is under common control with
the applicable Person. For purposes of this definition, “control” shall mean:
(a) in the case of corporate entities, direct or indirect ownership of at least
fifty percent (50%) of the stock or shares entitled to vote for the election of
directors, or otherwise having the power to control or direct the affairs of
such Person; and (b) in the case of non-corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the equity interest or the power to
direct the management and policies of such non-corporate entities.

 

1

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.5.                            “Agreement” has the meaning set forth in the
Preamble.

 

1.6.                            “Alliance Manager” has the meaning set forth in
Section 6.1.4.(a) (Alliance Managers).

 

1.7.                            “Bankrupt Party” has the meaning set forth in
Section 8.6 (Bankruptcy and Section 365(n)).

 

1.8.                            “Bankruptcy Code” has the meaning set forth in
Section 8.6 (Bankruptcy and Section 365(n)).

 

1.9.                            “Bempedoic Acid” shall mean
8-Hydroxy-2,2,14,14-tetramethylpentadecanedioic acid.

 

1.10.                     “BIA” has the meaning set forth in Section 8.6
(Bankruptcy and Section 365(n)).

 

1.11.                     “Board” has the meaning set forth in Section Error!
Reference source not found. (Standstill Term).

 

1.12.                     “Calendar Quarter” means the respective periods of
three (3) consecutive calendar months ending on March 31, June 30, September 30
and December 31 of each calendar year, provided that (a) the first Calendar
Quarter of the Term shall begin on the Effective Date and end on the first to
occur of March 31, June 30, September 30 or December 31 thereafter and the last
Calendar Quarter of the Term shall end on the last day of the Term and (b) the
first Calendar Quarter of a Royalty Term for a Licensed Product in a country
shall begin on the First Commercial Sale of a Licensed Product in such country
and end on the first to occur of March 31, June 30, September 30 or December 31
thereafter and the last Calendar Quarter of a Royalty Term shall end on the last
day of such Royalty Term.

 

1.13.                     “Calendar Year” means each successive period of twelve
(12) months commencing on January 1 and ending on December 31, provided that
(a) the first Calendar Year of the Term shall begin on the Effective Date and
end on the first December 31 thereafter and the last Calendar Year of the Term
shall end on the last day of the Term and (b) the first Calendar Year of a
Royalty Term for a Licensed Product in a country shall begin on the First
Commercial Sale of a Licensed Product in such country and end on the first
December 31 thereafter and the last Calendar Year of the Term shall end on the
last day of such Royalty Term.

 

1.14.                     “CCAA” has the meaning set forth in Section 8.6
(Bankruptcy and Section 365(n)).

 

1.15.                     “Change of Control” shall mean any of the following
events:  (a) any Person becomes the “beneficial owner” (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Rule 13d-3
thereunder (or, in each case, any successor thereto), it being understood that a
Person shall not be deemed to have “beneficial ownership” of (x) any securities
tendered pursuant to a tender or exchange offer made by or on behalf of such
Person or any of its Affiliates until such tendered securities are accepted for
purchase or

 

2

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

exchange thereunder, or (y) any securities if beneficial ownership in respect
thereof (i) arises solely as a result of a revocable proxy delivered in response
to a proxy or consent solicitation made pursuant to the applicable rules and
regulations under the Exchange Act, and (ii) is not also then reportable on
Schedule 13D or Schedule 13G (or any successor schedule) under the Exchange Act,
directly or indirectly, of a majority of the total voting power represented by
all classes of capital stock then outstanding of Esperion normally entitled to
vote in elections of directors; (b) (i) Esperion reorganizes, consolidates or
comes under common control with, or merges into another corporation or entity,
or (ii) any corporation or entity reorganizes, consolidates or comes under
common control with, or merges into Esperion, in either event of the foregoing
clauses (i) or (ii), where stockholders of Esperion immediately prior to the
consummation of such transaction hold less than fifty percent (50%) of the
securities outstanding of the surviving entity normally entitled to vote in
elections of directors immediately following consummation of such transaction;
or (c) Esperion conveys, transfers or leases all or substantially all of its
assets to any Person other than a directly or indirectly wholly owned Affiliate
of Esperion.

 

1.16.                     “cGMP” or “current Good Manufacturing Practices” means
the then-current standards for manufacturing activities for biological or
therapeutic products, as appropriate, as set forth in the FD&C Act, and
applicable regulations promulgated thereunder, as amended from time to time, and
such standards of good manufacturing practice as are required by other
Governmental Authorities in countries in which Licensed Products are intended to
be manufactured or sold.

 

1.17.                     “CLEAR Outcome Study” means the Clinical Study
conducted by or on behalf of Esperion pursuant to the protocol entitled “A
Randomized, Double-blind, Placebo-controlled Study to Assess the Effects of
Bempedoic Acid (ETC-1002) on the Occurrence of Major Cardiovascular Events in
Patients with, or at high risk for, Cardiovascular Disease who are Statin
Intolerant”.

 

1.18.                     “Clinical Study” or “Clinical Studies” means a human
clinical study conducted on human subjects, including any Phase 1 Clinical
Study, Phase 2 Clinical Study or Phase 3 Clinical Study that involves a test
product, drug or device and that either is subject to requirements for prior
submission to a Regulatory Authority or is not subject to requirements for prior
submission to a Regulatory Authority but the results of which are intended to be
submitted later to, or held for inspection by, a Regulatory Authority as part of
an application for a research permit or Regulatory Approval, and includes
studies relating to the safety, tolerability, pharmacological activity,
pharmacokinetics, dose ranging or efficacy of the product, drug or device.

 

1.19.                     “Co-Chairpersons” has the meaning set forth in
Section 6.1.3 (JCC Co-Chairpersons).

 

1.20.                     “Commercialization” or “Commercialize” means any and
all activities directed to marketing, promoting, distributing, importing,
exporting, using, offering to sell, selling or having sold a product, but
excluding for the avoidance of doubt, Developing and Manufacturing

 

3

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

and including, for avoidance of doubt, the establishment and maintenance of
patient registries or similar patient advocacy activities and programs.

 

1.21.                     “Commercially Reasonable Efforts” means, with respect
to a Party’s obligations that relate to the achievement of an objective related
to a Licensed Product, at any given time as the case may be, efforts reasonably
used by a similarly situated entity in the pharmaceutical industry of similar
resources and expertise as such Party, for such similar entity’s own products
(including internally developed, acquired and in-licensed products) of a similar
modality with similar commercial potential at a similar stage in their lifecycle
(assuming continuing development of such product), taking into consideration all
Relevant Factors.

 

1.22.                     “Competing Infringement” has the meaning set forth in
Section 12.3.1 (Notice of Infringement).

 

1.23.                     “Competing Program” has the meaning set forth in
Section 14.15.3 (Acquired Programs).

 

1.24.                     “Confidential Information” means any and all
confidential or proprietary information and data, including Esperion Technology,
and Joint Technology, and all other scientific, pre-clinical, clinical,
regulatory, manufacturing, marketing, financial and commercial information or
data, whether communicated in writing or orally or by any other method, which is
provided by one Party to the other Party in connection with this Agreement.
Esperion Technology is the Confidential Information of Esperion. Joint
Technology and the terms of this Agreement are the Confidential Information of
both Parties.

 

1.25.                     “Control”, “Controls” or “Controlled by” means, with
respect to any intellectual property right (including any Patent Right or
Know-How), the possession of (whether by ownership or license, other than
pursuant to this Agreement) the ability of a Person or its Affiliates to assign,
transfer, or grant access to, or to grant a license or sublicense of, such right
as provided for herein without violating the terms of any agreement or other
arrangement with any Third Party existing at the time such Person would be
required hereunder to assign, transfer or grant another Person such access or
license or sublicense.  Notwithstanding the foregoing, with respect to any
Patent Right, Know-How or other intellectual property right acquired or
in-licensed for which a Party would be required to make payments to any Third
Party in connection with the license or access granted to the other Party under
this Agreement, such intellectual property will be treated as “Controlled” by
the licensing Party to the extent that, and only to the extent that and for so
long as, the other Party agrees and does promptly pay to the licensing Party all
such applicable payments to such Third Party arising out of the grant and
exercise of the license to the other Party hereunder.

 

1.26.                     “Cost of Goods” means, with respect to the supply of
Licensed Product: (a) where Esperion or its Affiliates Manufacture such Licensed
Product, the reasonable internal and external costs incurred by Esperion and its
Affiliates in Manufacturing such Licensed Product, including the fully allocated
cost of Manufacture of such Licensed Product, consisting of direct material and
direct labor costs (including direct material and direct labor costs incurred
for facility start-up for such Licensed Product), plus overhead directly
attributable to the

 

4

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Manufacture of such Licensed Product (including all directly incurred
Manufacturing variances, inventory write-offs and a reasonable allocation of
related Manufacturing administrative, freight, distribution, facilities
operations and facilities depreciation costs for such Licensed Product, all
calculated in accordance with GAAP), and (b) where such Licensed Product is
Manufactured by a Third Party manufacturer, the actual fees paid by Esperion to
the Third Party for the Manufacture and supply of such Licensed Product. For the
avoidance of doubt, such Cost of Goods shall not include a mark-up or profit for
Esperion.

 

1.27.                     “Cover”, “Covers” or “Covered” means, with respect to
a particular subject matter at issue and the relevant Patent Right, that, but
for a license granted to a Party or a Third Party under a claim included in such
Patent Right, the manufacture, use, sale, offer or sale or importation by such
Party of the subject matter at issue would infringe such claim or, in the case
of a Patent Right that is a patent application, would infringe a claim in such
patent application if it were to issue as a patent in a particular country or
countries.

 

1.28.                     “Development,” “Developing” or “Develop” means under
this Agreement, with respect to Licensed Products, the development activities
conducted before or after obtaining Regulatory Approval that are reasonably
related to or leading to the development, preparation and submission of data and
information to a Regulatory Authority for the purpose of obtaining, supporting
or expanding a Regulatory Approval, including but not limited to all activities
related to pharmacokinetic profiling, design and conduct of pre-clinical
development, non-clinical development, pre-clinical studies, in vitro studies,
Clinical Studies, other studies and scientific activities ordinarily conducted
in the pharmaceutical industry in the EMA territory and other countries of the
DSE Territory as a prerequisite to or in connection with a Clinical Study,
regulatory affairs, statistical analysis, report writing and regulatory filing
creation and submission, including (i) Post-Approval Studies and (ii) studies
that will result in an amendment to the indication included in the product
labelling for the Licensed Product, but excluding for the avoidance of doubt,
Research and Manufacturing and the conduct of Selected Clinical Activities .

 

1.29.                     “DOJ” means the U.S. Department of Justice.

 

1.30.                     “DSE” has the meaning set forth in the Preamble.

 

1.31.                     “DSE Indemnitees” has the meaning set forth in
Section 11.2 (General Indemnification by Esperion).

 

1.32.                     “DSE Know-How” means Know-How Controlled by DSE or any
of its Affiliates during the Term, that arises out of the performance of
obligations or exercise of rights hereunder, and that is necessary or useful to
the Development, Manufacture or Commercialization of the Licensed Products, but
excluding Joint Know-How.

 

1.33.                     “DSE Patent Rights” means any Patent Rights Controlled
by DSE or its Affiliates on the Effective Date or during the Term, that Cover
inventions that arise out of the performance of obligations or exercise of
rights hereunder, and that are reasonably necessary or

 

5

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

useful to the Development, Manufacture or Commercialization of the Licensed
Products, but excluding Joint Patent Rights.

 

1.34.                     “DSE Technology” means DSE Know-How and DSE Patent
Rights.

 

1.35.                     “DSE Territory” means Andorra, Austria, Belgium,
Bulgaria, Croatia, Republic of Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy (incl.
Vatican City), Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Monaco,
Netherlands, Norway, Poland, Portugal, Romania, San Marino, Slovenia, Slovakia,
Spain, Sweden, Switzerland and United Kingdom.

 

1.36.                     “DSE Territory Commercialization Plan” has the meaning
set forth in Section 4.2.1 (DSE Territory Commercialization Plan).

 

1.37.                     “DSE Territory Promotional Materials” has the meaning
set forth in Section 4.3.2 (DSE Advertising and Promotion).

 

1.38.                     “Effective Date” has the meaning set forth in the
Preamble.

 

1.39.                     “EMA” means the European Medicines Agency and any
successor Governmental Authority having substantially the same function.

 

1.40.                     “Esperion” has the meaning set forth in the Preamble.

 

1.41.                     “Esperion Global Development Plan” has the definition
set forth in Section 2.1.1 (Esperion Global Development Plans).

 

1.42.                     “Esperion Indemnitees” has the meaning set forth in
Section 11.1 (General Indemnification by DSE).

 

1.43.                     “Esperion Know-How” means Know-How Controlled by
Esperion or its Affiliates on the Effective Date or during the Term that is
reasonably necessary or useful to the Development, Manufacture or
Commercialization of the Licensed Products, but excluding Joint Know-How.

 

1.44.                     “Esperion Patent Rights” means any Patent Right
Controlled by Esperion or its Affiliates on the Effective Date or during the
Term that is reasonably necessary or useful to the Development, Manufacture or
Commercialization of the Licensed Products in the Field and in the DSE
Territory, but excluding Joint Patent Rights.  The Esperion Patent Rights
existing as of the Effective Date are those Patent Rights identified on Schedule
10.2.5 (Esperion Patent Rights).   Schedule 10.2.5 (Esperion Patent Rights)
shall be amended from time to time at the initiative of Esperion or the
reasonable request of DSE to reflect the then-current status of the Esperion
Patent Rights including by adding or deleting Patent Rights as required for
accuracy and completeness.

 

1.45.                     “Esperion Technology” means Esperion Know-How and
Esperion Patent Rights.

 

6

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.46.                     “Esperion Territory” means worldwide, excluding the
DSE Territory.

 

1.47.                     “Esperion Third Party Agreements” means such
agreements between Esperion and a Third Party pursuant to which Esperion
Controls Know-How or Patent Rights reasonably necessary or useful to Develop,
Manufacture or Commercialize Licensed Products, as set forth in Schedule 1.47.

 

1.48.                     “Esperion Trademarks” means any and all trademarks
pertaining to the Licensed Products that are owned by Esperion and set forth in
Schedule 1.48, excluding any Esperion house marks and the name “Esperion.”

 

1.49.                     “FD&C Act” means the United States Federal Food, Drug
and Cosmetic Act, as amended.

 

1.50.                     “FDA” means the United States Food and Drug
Administration and any successor Governmental Authority having substantially the
same function.

 

1.51.                     “Field” means the use of Licensed Product in humans.

 

1.52.                     “First Commercial Sale” means, with respect to a
country, the first sale for end use or consumption of Licensed Product in such
country, except for named patient sales, compassionate use or other patient
access programs, after all Regulatory Approvals legally required for such sale
have been granted by the Regulatory Authority of such country.

 

1.53.                     “Fiscal Quarter” means the respective periods of three
(3) consecutive calendar months ending on June 30, September 30, December 31 and
March 31, of each calendar year.

 

1.54.                     “Fiscal Year” means each successive period of twelve
(12) months commencing on April 1 and ending on March 31, provided that the
first Fiscal Year of the Term shall begin on the Effective Date and end on the
first March 31 thereafter and the last Fiscal Year of the Term shall end on the
last day of the Term.

 

1.55.                     “FTC” means the U.S. Federal Trade Commission.

 

1.56.                     “GAAP” means generally accepted accounting principles
as practiced in the United States, consistently applied.

 

1.57.                     “GCP” or “Good Clinical Practices” means all
applicable good clinical practice standards for the design, conduct,
performance, monitoring, auditing, recording, analyses and reporting of clinical
trials, including, as applicable, (i) as set forth in the European Commission
Directive 2001/20/EC of April 4, 2001 relating to the implementation of good
clinical practice in the conduct of clinical trials on medicinal products for
human use, and brought into law by the European Commission Directive 2005/28/EC
of April 8, 2005 laying down the principles and detailed guidelines for good
clinical practice for investigational medicinal products, both as amended or
replaced with equivalent regulations from time to time; (ii) the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for

 

7

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Human Use (“ICH”), Harmonised Tripartite Guideline for Good Clinical Practice
(CPMP/ICH/135/95) and any other guidelines for good clinical practice for
clinical trials on medicinal products in the European Union; (iii) the
Declaration of Helsinki (1964) as last amended at the 59th World Medical
Association (WMA) General Assembly in October 2008 and any further amendments or
clarifications thereto; (iv) the United States Code of Federal Regulations,
Title 21, Parts 50 (“Protection of Human Subjects”), 56 (“Institutional Review
Boards”) and 312 (“Investigational New Drug Application”), as may be amended
from time to time; and (v) the equivalent Applicable Laws in any relevant
country or jurisdiction, each as may be amended and applicable from time to time
and in each case, that provide for, among other things, assurance that the
clinical data and reports results are credible and accurate and protect the
rights, integrity, and confidentiality of trial subjects.

 

1.58.                     “Generic Product” means, with respect to Licensed
Product in a country, a pharmaceutical product that is approved for use in such
country by a Regulatory Authority through a regulatory pathway referencing or
relying on clinical data, or any findings of safety or efficacy therein,
including the pathways set forth in Article 6 of Regulation (EC) 726/2004 and
Article 10 of Directive 2001/83/EC, that are first submitted by Esperion or its
Affiliates or Sublicensees for obtaining Regulatory Approval for Licensed
Product, in each case other than any Licensed Product that has been Developed
under this Agreement by Esperion or any of its Affiliates or Sublicensees or
Commercialized by DSE or any of its Affiliates or Sublicensees in such country.

 

1.59.                     “Global Branding Strategy” has the meaning set forth
in Section 4.3.1 (Global Branding).

 

1.60.                     “Global Clinical Study” means, with respect to any
Licensed Product, a Clinical Study included in the Esperion Global Development
Plan for such Licensed Product.  As of the Effective Date, the Global Clinical
Studies are listed on Schedule 1.60. Schedule 1.60 shall be amended from time to
time at the initiative of Esperion or the reasonable request of DSE to reflect
the then-current status of the Global Clinical Studies being planned or
executed.

 

1.61.                     “Governmental Authority” means any applicable
government authority, court, tribunal, arbitrator, agency, department,
legislative body, commission or other instrumentality of (a) any government of
any country or territory, (b) any nation, state, province, region, county, city
or other political subdivision thereof or (c) any supranational body.

 

1.62.                     “ICH” has the meaning set forth in Section 1.57 
(Definition of “GCP” or “Good Clinical Practices”).

 

1.63.                     “IFRS” means International Financial Reporting
Standards, consistently applied.

 

1.64.                     “Infringement Action” has the meaning set forth in
Section 12.3.2 (Infringement Actions).

 

1.65.                     “IND” means an Investigational New Drug Application,
as defined in the FD&C Act, together with any rules and regulations promulgated
thereunder, or similar application or

 

8

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

submission that is required to be filed with any Regulatory Authority anywhere
in the world before beginning clinical testing of an investigational drug or
biological product in human subjects.

 

1.66.                     “Indemnitee” has the meaning set forth in Section 11.3
(Indemnification Procedure).

 

1.67.                     “Infringement Action” has the meaning set forth in
Section 12.3.2 ( Right to Enforce).

 

1.68.                     “Invent” means the act of invention by inventors, as
determined in accordance with the applicable patent laws.

 

1.69.                     “Investor” has the meaning set forth in Section 14.1.1
(Standstill Term).

 

1.70.                     “Joint Collaboration Committee” or “JCC” means the
joint committee as more described in Section 6.1 (Joint Collaboration
Committee).

 

1.71.                     “Joint Know-How” means any Know-How that is
discovered, made or developed jointly in connection with the activities
undertaken under this Agreement by one or more employees of Esperion or its
Affiliates (or a Third Party acting on any of their behalf) and one or more
employees of DSE or its Affiliates (or a Third Party acting on any of their
behalf).

 

1.72.                     “Joint Patent Rights” means any Patent Right that is
Invented jointly in connection with the activities undertaken under this
Agreement by one or more employees of Esperion or its Affiliates (or a Third
Party acting on any of their behalf) together with one or more employees of DSE
or its Affiliates (or a Third Party acting on any of their behalf).

 

1.73.                     “Joint Technology” means Joint Know-How and Joint
Patent Rights.

 

1.74.                     “Know-How” means all chemical or biological materials
and other tangible materials, inventions, improvements, practices, discoveries,
developments, data, information, technology, methods, protocols, formulas,
knowledge, know-how, trade secrets, processes, assays, skills, experience,
techniques and results of experimentation and testing, including
pharmacological, toxicological and pre-clinical and clinical data and analytical
and quality control data, in all cases, whether or not proprietary or
patentable, in written, electronic or any other form now known or hereafter
developed, including any physical embodiments of any of the foregoing; but
excluding in any event any Patent Right and Trademarks.

 

1.75.                     “Laws” means all applicable laws, statutes, rules,
regulations, orders, judgments, injunctions, ordinances or other pronouncements
having the binding effect of law of any Governmental Authority, including if
either Party is or becomes subject to a legal obligation to a Regulatory
Authority or other Governmental Authority (such as a corporate integrity
agreement or settlement agreement with a Governmental Authority).

 

1.76.                     “Licensed Patents” means Esperion Patent Rights and
Joint Patent Rights.

 

9

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.77.                     “Licensed Product” means pharmaceutical agent which
includes Bempedoic Acid in any formulation, in any presentation and in any
strength, including but not limited to the Licensed Product described in
Schedule 1.77.

 

1.78.                     “Local Law” has the meaning set forth in
Section 12.1.1 (Inventorship).

 

1.79.                     “Losses” has the meaning set forth in Section 11.1
(General Indemnification by DSE).

 

1.80.                     “Loss of Market Exclusivity” means, with respect to
any Licensed Product and on a country-by-country basis, that (i) a Generic
Product has been launched (i.e. being sold) in the relevant country; and
(ii) [***] Generic Products have, in the aggregate, obtained a market share in
such country in a Calendar Year greater than [***], as such Generic Product
sales are evidenced by creditable independent market data or other evidence of
similar credibility.

 

1.81.                     “Manufacturing” or “Manufacture” means, as applicable,
all activities associated with the production, manufacture, process of
formulating, processing, purifying, filling, finishing, packaging, labeling,
shipping, importing and storage of Licensed Products, including process
development, process validation, stability testing, manufacturing scale-up,
pre-clinical, clinical and commercial manufacture and analytical development,
product characterization, quality assurance and quality control development,
testing and release.

 

1.82.                     “Manufacturing Subcontract” has the meaning set forth
in Section 5.1.2 (Subcontracting).

 

1.83.                     “Material Communications” means written, telephonic or
in-person communications from or with any Regulatory Authority concerning any of
the following: key product quality attributes (e.g., purity) of Licensed
Products, safety findings affecting a Licensed Product (e.g., Serious Adverse
Events, emerging safety signals), clinical or non-clinical findings affecting
patient safety, lack of efficacy, receipt or denial of Regulatory Approval, the
design of Clinical Studies or the need for additional non-clinical studies
(e.g., additional toxicology or carcinogenicity studies).

 

1.84.                     “Net Sales” means, with respect to a Licensed Product,
the aggregate gross invoiced sales prices from sales of all units of such
Licensed Product sold by a Party and its Related Parties to independent Third
Parties in accordance with IFRS after deducting, if not previously deducted,
from the amount invoiced or received:

 

(a)                                 [***];

 

(b)                                 [***];

 

(c)                                  [***];

 

(d)                                 [***];

 

10

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(e)                                  [***];

 

(f)                                   [***];

 

(g)                                  [***];

 

(h)                                 [***]; and

 

(i)                                     [***].

 

In the case of any sale or other disposal for value, such as barter or
counter-trade, of a Licensed Product, or part thereof, other than in an arm’s
length transaction exclusively for cash, Net Sales shall be calculated [***].

 

Notwithstanding the foregoing, the following will not be included in Net Sales
for a Party: [***].

 

1.85.                     “Non-Bankrupt Party” has the meaning set forth in
Section 8.6 (Bankruptcy and Section 365(n)).

 

1.86.                     “Offeror” has the meaning set forth in Section Error!
Reference source not found. (Standstill Term).

 

1.87.                     “Out-of-Pocket Costs” means, with respect to certain
activities hereunder, direct expenses paid or payable by either Party or its
Affiliates to Third Parties and specifically identifiable and incurred (and
invoiced) to conduct such activities for Licensed Product, as applicable,
including payments to contract personnel; provided, however, that [***]will not
be considered Out-of-Pocket Costs.

 

1.88.                     “Party” means DSE or Esperion.

 

1.89.                     “Patent Challenge” has the meaning set forth in
Section 13.2.3 (Challenges of Patent Rights).

 

1.90.                     “Patent Rights” means (a) all issued patents
(including any extensions, restorations by any existing or future extension or
registration mechanism (including patent term adjustments, patent term
extensions, supplemental protection certificates or the equivalent thereof),
substitutions, confirmations, re-registrations, re-examinations, reissues,
patents and patent claims maintained after post grant examination (including
inter partes review, post grant review or opposition proceeding) and patents of
addition); (b) patent applications (including all provisional applications,
substitutions, requests for continuation, continuations, continuations-in-part,
divisionals and renewals); (c) inventor’s certificates; and (d) all equivalents
of the foregoing in any country of the world.

 

1.91.                     “Paying Party” has the meaning set forth in
Section 9.9 (Taxes).

 

11

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.92.                     “PDA Formulation Project” has the meaning set forth in
Section 2.2.1 (Product Development Activities).

 

1.93.                     “PDA Indication Project” has the meaning set forth in
Section 2.2.1 (Product Development Activities).

 

1.94.                     “PDA New Product Project” has the meaning set forth in
Section 2.2.1(Product Development Activities).

 

1.95.                     “Person” means any natural person, corporation,
unincorporated organization, partnership, association, sole proprietorship,
joint stock company, joint venture, limited liability company, trust or
government, or Governmental Authority, or any other similar entity.

 

1.96.                     “Post-Approval Study” means all studies required as a
condition to the grant of Regulatory Approval for the Licensed Product, such as
confirmatory trials or PASS (post approval safety study).

 

1.97.                     “Pricing and Reimbursement Approval” means, with
respect to a Licensed Product, the receipt by DSE or a Related Party of DSE of
authorization for reimbursement or funding of such Licensed Product in the
national health service or insurance from the national-level Governmental
Authority responsible for authorizing reimbursement for and/or determining
pricing for, pharmaceutical products in such country, national or supranational,
as the case may be, regulatory jurisdiction.

 

1.98.                     “Product Development Activities” means the Development
activities to be performed under the Esperion Global Development Plan for a PDA
Formulation Project, a PDA Indication Project or a PDA New Product Project.

 

1.99.                     “Receiving Party” has the meaning set forth in
Section 9.9 (Taxes).

 

1.100.              “Regulatory Approval” means any and all approvals, licenses,
registrations or authorizations of any Regulatory Authority that are necessary
for the marketing and sale of a product in a country or group of countries,
including a marketing authorization application filed with (a) the EMA under the
centralized EMA filings procedure or (b) if the centralized EMA filing procedure
is not used, a Regulatory Authority in any country in the DSE Territory, in each
case (clauses (a) and (b)), including all additions, amendments, supplements,
extensions and modifications thereto, but excluding Pricing and Reimbursement
Approvals.

 

1.101.              “Regulatory Authority” means any Governmental Authority
involved in granting approvals for the Development, Manufacturing,
Commercialization, reimbursement or pricing of Licensed Products, including the
EMA.

 

1.102.              “Regulatory Documentation” means all applications,
registrations, licenses, authorizations and approvals, all correspondence
submitted to or received from Regulatory Authorities within the DSE Territory
(including minutes and official contact reports relating to any communications
with any Regulatory Authority) and all supporting documents, relating to

 

12

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

the Licensed Product, and all data contained in any of the foregoing, including
all clinical trial applications, Regulatory Approvals and applications therefor,
regulatory drug lists, advertising and promotion documents, adverse event files
and complaint files.

 

1.103.              “Regulatory Exclusivity” means, with respect to a Licensed
Product in a country, any exclusive marketing right, data exclusivity right or
other status conferred by any Governmental Authority with respect to such
Licensed Product in such country, other than a Patent Right, that limits or
prohibits a Person from (i) relying on pivotal safety or efficacy data generated
by or for the Parties with respect to a Licensed Product in an application for
Regulatory Approval of a Generic Product or (ii) Commercializing a Licensed
Product or a Generic Product.

 

1.104.              “Related Party” means a Party’s Affiliates and permitted
Sublicensees.

 

1.105.              “Relevant Factors” means all relevant factors that may
affect the Development or Commercialization of a Licensed Product, including (as
applicable), [***] and any other relevant scientific, technical, operational and
commercial factors.

 

1.106.              “Responsible Party” has the meaning set forth in
Section 12.3.3 (Control; Cooperation).

 

1.107.              “Research” means activities related to the design,
discovery, generation, identification, profiling, characterization, production,
process development, or cell line development of drug candidates and products,
and shall include but not be limited to any activity involving or related to the
alteration of the molecular structure of Bempedoic Acid.

 

1.108.              “Safety Concern” means, with respect to any Licensed
Product, (a) any safety concern required to be reported under 21 C.F.R. §
312.32(c)(1)(iii) (“Findings from animal or in vitro testing”) if an IND with
respect to such Licensed Product was open at the time of the observation or
(b) a material toxicity or material drug safety issue or a Serious Adverse Event
reasonably related to a Licensed Product.

 

1.109.              “SDEA” has the meaning set forth in Section 3.8
(Pharmacovigilance).

 

1.110.              “Selected Clinical Activities” means any clinical
activities, including but not limited to, post-marketing clinical trials and
investigator-initiated clinical studies, that are to be conducted in the DSE
Territory under the oversight or sponsorship of DSE pursuant to a protocol
approved by the JCC as set forth in Section 4.1.4 (Selected Clinical
Activities).

 

1.111.              “Shares of Then Outstanding Capital Stock” shall mean, at
any time, the issued and outstanding shares of Common Stock at such time, as
well as all capital stock issued and outstanding as a result of any stock split,
stock dividend, reclassification or similar transaction relating to Common Stock
or distributable, on a pro rata basis, to all holders of Common Stock.

 

1.112.              “Serious Adverse Event” means an adverse drug experience or
circumstance that results in any of the following outcomes (a) death,
(b) life-threatening event, (c) inpatient

 

13

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

hospitalization or prolongation of existing hospitalization, (d) persistent or
significant disability or incapacity or substantial disruption of the ability to
conduct normal life functions, (e) a congenital anomaly/birth defect,
(f) significant intervention required to prevent permanent impairment or damage
or (g) a medical event that may not result in death, be life-threatening or
require hospitalization but, based on appropriate medical judgment, that may
jeopardize the patient or subject and may require medical or surgical
intervention to prevent one of the outcomes described in clauses (a) through
(e).

 

1.113.              “Standstill Term” has the meaning set forth in
Section 14.1.1 (Standstill Term).

 

1.114.              “Sublicensee” means a Third Party to whom a Party grants a
direct or indirect sublicense under any Esperion Technology, DSE Technology or
Joint Technology, as the case may be, to Commercialize a Licensed Product in the
Field pursuant to Section 8.1.2 (DSE Sublicense Rights), Section 8.2.2 (Esperion
Sublicense Rights) or the last sentence of Section 12.1.2 (Ownership).

 

1.115.              “Sued Party” has the meaning set forth in Section 12.4
(Third Party Claims).

 

1.116.              “Supply Agreement” has the meaning set forth in
Section 5.1.1 (General).

 

1.117.              “Term” has the meaning set forth in Section 13.1 (Term).

 

1.118.              “Territory” means (a) the Esperion Territory and (b) the DSE
Territory.

 

1.119.              “Third Party” means a Person other than a Party and its
Affiliates.

 

1.120.              “Trademark” means any trademark, trade name, service mark,
service name, brand, domain name, trade dress, logo, slogan or other indicia of
origin or ownership, including the goodwill and activities associated with each
of the foregoing.

 

1.121.              “United States” means the United States of America and its
territories, possessions and commonwealths.

 

1.122.              “U.S. Bankruptcy Code” has the meaning set forth in
Section 8.6 (Bankruptcy and Section 365(n)).

 

1.123.              “Valid Claim” means any claim of a Licensed Patent that
(i) has been granted by a patent granting authority, that is in force, and that
has not been surrendered, abandoned, revoked or held invalid or unenforceable by
a decision taken by an administrative or civil court in a jurisdiction, or
(ii) a pending claim in a Licensed Patent application, with the provision that
any claim that has been pending for more than [***] years following the first
substantive response from the patent office in a country, shall cease to be a
Valid Claim in that country unless and until it becomes a granted claim
fulfilling the requirements under (i) above.

 

14

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

2.                                      DEVELOPMENT

 

2.1.                            Licensed Products.

 

2.1.1.                                     Overview; Esperion Global Development
Plan.  Esperion shall be and remain solely responsible for undertaking[***] all
Development activities for the Licensed Products globally, including any Post-
Approval Studies relating to the Licensed Products in any jurisdiction,
including the DSE Territory.  Without limiting the generality of the foregoing,
subject to the terms and conditions of this Agreement, from and after the
Effective Date, Esperion shall (i) be solely responsible for undertaking the
Development of each Licensed Product through to completion pursuant to the
development plan attached hereto as Schedule 2.1.1 (the “Esperion Global
Development Plan”), as amended from time to time by Esperion and as applicable
to the Territory as of the Effective Date, which sets forth, among other things,
development plans applicable to the Territory mutually agreed by the Parties
prior to the Effective Date of this Agreement for each Licensed Product, and
(ii) subject to the oversight of the JCC, timely undertake and complete Product
Development Activities set forth in the Esperion Global Development Plan in
support of seeking Regulatory Approvals of the Licensed Products in the
Territory in accordance with the timelines provided in the Esperion Global
Development Plan.  For avoidance of doubt, unless otherwise agreed by the
Parties, DSE shall have no responsibility or right to undertake or perform,
itself or with or through its Affiliates or any Third Parties, any Development
of the Licensed Products in any jurisdiction or to contribute financially to any
Development of the Licensed Products in the Territory other than as provided for
in mutually agreed development plans therefore.

 

2.1.2.                                     Diligence; Compliance.  Esperion
shall use Commercially Reasonable Efforts to undertake and complete Development
for each Licensed Product, in each case pursuant to the applicable Esperion
Global Development Plan for such Licensed Product (including, for clarity,
pursuing Regulatory Approval of the Licensed Products in the DSE Territory). 
Esperion shall conduct all Development activities in good scientific manner and
in compliance with applicable Law, using sufficient effort and resources, and
with personnel with sufficient skills and experience and sufficient equipment to
efficiently and expeditiously carry out its obligations pursuant to any such
Esperion Global Development Plan. The Esperion Global Development Plan shall be
updated from time-to-time to remain an accurate reflection of all planned
Development activities for each Licensed Product.  Any Development activities
set forth in each Esperion Global Development Plan shall at all times be
designed to be in compliance with all applicable Laws and in accordance with
professional and ethical standards customary in the pharmaceutical industry.

 

2.1.3.                                     Performance. Notwithstanding anything
to the contrary in this Section 2.1.3 (Performance), Esperion shall not be
obligated to undertake or continue any Clinical Study to the extent  (a) a
Regulatory Authority or independent safety data review board for such Clinical
Study has required or recommended termination or suspension of such Clinical
Study or (b) Esperion believes in good faith that termination or suspension

 

15

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

of such Clinical Study is warranted because of safety or tolerability risks or
the lack of suitable risk benefit ratio to the study subjects.  In the event
that Esperion determines not to undertake or continue any activity under a
Esperion Global Development Plan in accordance with the immediately preceding
sentence, Esperion shall promptly notify DSE of such determination, and shall
also consult with DSE prior to making such determination.

 

2.2.                            Product Development.

 

2.2.1.                                     Product Development Activities. 
Esperion may undertake, and DSE may, from time-to-time, propose to the JCC that
Esperion undertakes, Product Development Activities directed to the Development
of: (i) [***].

 

2.2.2.                                     Decision about Product Development
Activities.  Any proposed amendments to the Esperion Global Development Plan
shall be finalized and provided to the Parties by the JCC no later than [***]. 
Esperion shall consider and approve or reject each proposed amendment to the
Esperion Global Development Plan described in this Section 2.2 (Product
Development) within [***] days of receipt of such proposed amendment from the
JCC.  All such proposals as approved by the Parties shall be and constitute a
part of the applicable Esperion Global Development Plan no later than [***] and
such Product Development Activities shall commence no sooner than [***].

 

2.2.3.                                     Acknowledgement.  [***]

 

2.3.                            Records, Reports and Information Sharing.

 

2.3.1.                                     General.  Esperion shall maintain
current and accurate records of all Development conducted by or on behalf of it
in relation to each Licensed Product and all data and other information
resulting from such work (which records shall include, as applicable, books,
records, reports, research notes, charts, graphs, comments, computations,
analyses, recordings, photographs, computer programs and documentation thereof
(e.g., samples of materials and other graphic or written data generated in
connection with such Development activities)).

 

2.3.2.                                     Scientific Records.  Esperion shall
maintain complete and accurate records of all Development, Manufacturing and
other scientific activities conducted during the Term in furtherance of the
activities contemplated by this Agreement.  Such records shall be complete and
accurate and shall properly reflect all such activities undertaken and results
achieved in sufficient detail and in sound scientific manner appropriate for
patent and regulatory purposes.  Without limiting the foregoing or being limited
thereby, Esperion agrees to retain all such records for the time required by
applicable Laws, and allow for auditing by Regulatory Authorities of all such
records.

 

2.3.3.                                     Development Activities Reports. 
Esperion shall provide to the JCC [***], a confidential written progress report
that summarizes for each Licensed Product: [***].  In addition to the foregoing,
Esperion shall promptly share with DSE all material

 

16

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

developments and information that it comes to possess relating to the
Development of any Licensed Product, including Safety Concerns and study reports
and data generated from Global Clinical Studies, including but not limited to
patient-level data, of any such Licensed Product.

 

2.3.4.                                     Confidentiality.  All information
exchanged by the Parties under this Section 2 shall be deemed to be Confidential
Information of the disclosing Party and maintained in accordance with Section 7
(Confidentiality and Publication) of this Agreement.

 

2.3.5.                                     Access to Records.  At any time
during the Term, DSE shall have the right to review all records relating to such
Development undertaken by Esperion with respect to each Licensed Product, at
reasonable times, and upon prior written request.

 

2.4.                            Third Parties. Esperion shall be entitled to
utilize the services of Third Parties to perform Development activities under
this Section 2.4 (Third Parties), provided that (a) Esperion shall require that
such Third Party operates in a manner consistent with this Section 2.4 (Third
Parties), (b) Esperion shall remain at all times fully liable for its respective
responsibilities and the acts and omissions of such Third Parties engaged by it
under this Agreement, and (c) DSE shall make reasonable efforts to share,
through the JCC, information regarding any prior experience with specific Third
Parties that are anticipated to be engaged to perform work under the applicable
Esperion Global Development Plan.  Esperion shall require that any Third Party
agreement entered into pursuant to this Section 2.4 (Third Parties) include
[***] provided that, [***].  Esperion shall [***]  Esperion shall be solely
responsible for the direction of and communications with such Third Parties.

 

3.                                      REGULATORY MATTERS

 

3.1.                            Ownership of Regulatory Filings.  Esperion will
own all Regulatory Approvals and related Regulatory Documentation submitted to
any Regulatory Authority with respect to any Licensed Product in the DSE
Territory; provided, that within [***] days after receipt of the Regulatory
Approvals for the Licensed Product in the DSE Territory (as determined on a
regulatory jurisdiction-by-regulatory jurisdiction basis), Esperion shall assign
such Regulatory Approvals for such regulatory jurisdictions to DSE or its
designated Affiliates, and DSE or its designated Affiliates shall retain
ownership of each such Regulatory Approvals.  Together with such assignment of
such Regulatory Approvals, Esperion shall provide DSE with full registration
dossiers of Licensed Product in the DSE Territory in eCTD format as well as
complete electronic copies of all other necessary Regulatory Documentation
available to Esperion, such as, but not limited to, Regulatory Approval
application assessment reports and all Material Communication.  After such
assignment to DSE, DSE or its designated Affiliates will: (i) maintain the
Regulatory Approvals, including by complying with all obligations of the
Marketing Authorisation Holder in accordance with Directive 2001/83/EC with
respect to the Regulatory Approvals, (ii) enable and authorize Esperion to make
additional submissions to Regulatory Authorities (including to amend labelling
for Licensed Products as described

 

17

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

herein) and (iii) obtain such other approvals as may be required for Esperion to
perform its Development obligations hereunder in a timely manner.

 

3.2.                            Responsibility for Regulatory Matters.

 

3.2.1.                                     Prior to Regulatory Approval
Assignment.  Esperion will be solely responsible[***] for all regulatory matters
relating to such Licensed Product in each jurisdiction in the DSE Territory
prior to assignment of Regulatory Approvals in the DSE Territory (as determined
on a regulatory jurisdiction-by-regulatory jurisdiction basis), including
(i) overseeing, monitoring and coordinating all regulatory actions,
communications and filings with, and submissions to, each Regulatory Authority
with respect to the Licensed Products; (ii) interfacing, corresponding and
meeting with each Regulatory Authority with respect to the Licensed Products;
(iii) seeking and maintaining all Regulatory Approvals for the Licensed
Products; and (iv) maintaining and submitting all records required to be
maintained or required to be submitted to any Regulatory Authority with respect
to the Licensed Products.  Esperion shall provide DSE with a reasonable
opportunity to review and comment on the following documents pertaining to the
Regulatory Approval application, which application is anticipated to be filed by
Esperion with respect to the Licensed Product at a first time on or before [***]
regarding the EMA territory:  [***]. Esperion shall consider any comments made
by DSE in good faith; provided, that DSE shall complete such review, and provide
any comments, as soon as reasonably practicable but no later than [***] business
days after such documents are made available by Esperion.

 

The Parties acknowledge and agree that the indication to be sought for the
Licensed Product in the DSE Territory in connection with the initial Regulatory
Approval shall be substantially as follows:

 

[***]

 

3.2.2.                                     Following Regulatory Approval
Assignment.  Upon assignment by Esperion to DSE of the Regulatory Approvals for
a Licensed Product in the DSE Territory as provided in Section 3.1 (Ownership of
Regulatory Filings), Esperion will be solely responsible[***] for all
Post-Approval Studies (including, to the extent DSE performs such activities,
the direct costs reasonably incurred by DSE in connection with such
performance), and DSE will be solely responsible[***] for all other regulatory
matters relating to any Licensed Product in the DSE Territory, including
(i) overseeing, monitoring and coordinating all regulatory actions,
communications and filings with, and submissions to, each such Regulatory
Authority with respect to such Licensed Product; (ii) interfacing, corresponding
and meeting with each such Regulatory Authority in the DSE Territory with
respect to such Licensed Product; (iii) maintaining all such Regulatory
Approvals in the DSE Territory with respect to such Licensed Products; and
(iv) maintaining and submitting all records required to be maintained or
required to be submitted to such Regulatory Authority in the DSE Territory with
respect to such Licensed Product. DSE shall provide Esperion a reasonable
opportunity to review and

 

18

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

comment on any Regulatory Documentation, communications, filings and/or
submissions being proposed for filing in the DSE Territory by DSE and DSE shall
consider any comments made by Esperion in good faith; provided, that Esperion
shall complete such review, and provide any comments, as soon as reasonably
practicable but no later than [***] business days after such documents are made
available by DSE.  Further, for a period of [***] years following the submission
of Regulatory Documentation to the EMA requesting a change to the product
labelling for the Licensed Product to include reference to the results of the
CLEAR Outcome Study as described below, Esperion shall[***] provide to DSE
reasonable support and assistance of its expert personnel (e.g. Clinical,
Statistics etc.) in connection with developing answers to questions and advice
sought by DSE in connection with the regulatory matters relating to any Licensed
Product in the DSE Territory, including with respect to communications with and
submissions to Regulatory Authorities. Promptly following completion of the
CLEAR Outcome Study, as and to the extent supported by the results generated in
the CLEAR Outcome Study, Esperion will[***] prepare and submit an application
for Regulatory Approval to Regulatory Authorities within the DSE Territory to
amend the labeling for the Licensed Product, and be responsible, if any, for
Post-Approval Studies (including[***]), so that the indications for use are
similar to the following:

 

[***]

 

Without limiting the foregoing, Esperion shall use continuous diligent efforts,
and will, [***] to negotiate with Regulatory Authorities in the DSE Territory to
obtain such label amendment.  Esperion shall also consult with DSE in connection
with such activities and shall take any suggestions or requests from DSE into
good faith consideration in planning and executing such activities.

 

3.3.                            Communications with Regulatory Authorities.

 

3.3.1.                                     Prior to Regulatory Approval
Assignment.  Prior to assignment by Esperion to DSE of a Regulatory Approval for
a Licensed Product as provided in Section 3.1. (Ownership of Regulatory
Filings), Esperion will own and respond to all communications with each
Regulatory Authority relating to the Licensed Products.  Within [***] business
days after receipt of any Material Communication from such Regulatory Authority
with respect to such Licensed Product, Esperion will provide DSE with a brief
written description of the principal issues raised in such Material
Communication with such Regulatory Authority.  Upon DSE’s reasonable request
after receiving a notice from Esperion in accordance with the immediately
preceding sentence, Esperion will provide to DSE complete copies of such
correspondence of any such Material Communication within a reasonable period of
time

 

3.3.2.                                     Following Regulatory Approval
Assignment.  Without limiting the Esperion activities described under
Section 3.2.2 (Following Regulatory Approval Assignment), following the
assignment by Esperion to DSE of a Regulatory Approval for a Licensed Product as
provided in Section 3.1 (Ownership of Regulatory Filings), as determined on a
regulatory jurisdiction-by-regulatory jurisdiction basis, within [***]

 

19

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

business days after receipt of any Material Communication from such Regulatory
Authority with respect to such Licensed Product, DSE will provide Esperion with
a brief written description of the principal issues raised in such Material
Communication with such Regulatory Authority.  Upon Esperion’s reasonable
request after receiving a notice from DSE in accordance with the immediately
preceding sentence, DSE will provide to Esperion complete copies of such
correspondence of any such Material Communication within a reasonable period of
time.  DSE will allow Esperion a reasonable opportunity to review and comment on
DSE’s proposed response to any Material Communications with such Regulatory
Authority with respect to such Licensed Product, and DSE will reasonably
consider all comments timely provided by Esperion in connection therewith;
provided, that Esperion’s opportunity to review and comment on any such Material
Communication shall not materially delay DSE’s submission of any such Material
Communication to such Regulatory Authority.

 

3.4.                            Meetings with Regulatory Authorities.

 

3.4.1.                                     Prior to Regulatory Approval
Assignment.  Prior to assignment by Esperion to DSE of a Regulatory Approval for
a Licensed Product as provided in Section 3.1 (Ownership of Regulatory Filings),
as determined on a regulatory jurisdiction-by-regulatory jurisdiction basis,
Esperion shall provide DSE with reasonable advance notice of all formal meetings
and teleconferences with any Regulatory Authority pertaining to any Licensed
Product in the DSE Territory, or with as much advance notice as practicable
under the circumstances.

 

3.4.2.                                     Following Regulatory Approval
Assignment.  Without limiting the Esperion activities described under
Section 3.2.2 (Following Regulatory Approval Assignment), which may include
formal meetings and teleconferences with any Regulatory Authority, following the
assignment by Esperion to DSE of a Regulatory Approval for a Licensed Product as
provided in Section 3.1 (Ownership of Regulatory Filings), as determined on a
regulatory jurisdiction-by-regulatory jurisdiction basis, DSE shall provide
Esperion with reasonable advance notice of all formal meetings and
teleconferences with any Regulatory Authority pertaining to any Licensed Product
in the DSE Territory, or with as much advance notice as practicable under the
circumstances.  DSE shall use reasonable efforts, to the extent reasonably
practicable, to permit Esperion to have, at Esperion’s expense, mutually
acceptable representatives of Esperion attend as observers, at such formal
meetings and teleconferences with such Regulatory Authority pertaining to such
Licensed Product in the DSE Territory; provided, however, that DSE shall not be
obligated to change or re-schedule any such meeting in order to accommodate the
schedule of Esperion’s representatives.

 

3.5.                            Submissions.

 

3.5.1.                                     Prior to Regulatory Approval
Assignment.  Prior to assignment by Esperion to DSE of a Regulatory Approval for
a Licensed Product as provided in Section 3.1 (Ownership of Regulatory Filings),
as determined on a regulatory jurisdiction-by-

 

20

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

regulatory jurisdiction basis, with respect to each such Licensed Product,
Esperion will own and control all submissions to Regulatory Authorities relating
to the Licensed Products.  With respect to each such Licensed Product, Esperion
shall notify DSE about each of the following events in the DSE Territory:
(i) the submission of any filings or applications for Regulatory Approval of
such Licensed Product to any Regulatory Authority with at least [***] days’
prior written notice; and (ii) receipt or denial of Regulatory Approval for such
Licensed Product promptly after receipt.

 

3.5.2.                                     Following Regulatory Approval
Assignment.  Without limiting the Esperion activities described under
Section 3.2.2 (Following Regulatory Approval Assignment), following the
assignment by Esperion to DSE of a Regulatory Approval for a Licensed Product as
provided in Section 3.1.1 (Ownership of Regulatory Filings), as determined on a
regulatory jurisdiction-by-regulatory jurisdiction basis, with respect to each
such Licensed Product, DSE will allow Esperion a reasonable opportunity to
review and comment on all filings and other submissions to Regulatory
Authorities or other Governmental Authorities in the DSE Territory related to
such Licensed Product in advance of submission of any such filings (such as, but
not limited to, post-approval variations e.g. label updates, Quality Changes). 
DSE will consider all comments timely provided by Esperion in connection
therewith and accept such comments if reasonable.

 

3.6.                            Pricing and Reimbursement Approvals. Subject to
the terms and conditions of this Agreement, DSE shall have the sole right[***]
and shall use Commercially Reasonable Efforts to timely prepare and submit or
have prepared or submitted by subcontractors, as the case may be, all necessary
applications and documentation to seek to acquire, hold and maintain all Pricing
and Reimbursement Approvals necessary or useful to Commercialize each Licensed
Product throughout the DSE Territory as well as to conduct all correspondence
and communications with Governmental Authorities regarding all such matters. 
Esperion shall reasonably cooperate with DSE in connection therewith, including
executing such documents as well as providing access to all necessary data in
Esperion’s Control and not previously made available to DSE, such as
patient-level data, all Regulatory Documentation, publication plan and
manuscripts under preparation, support with the necessary data-analyses
(bio-statistical analyses), as may be necessary to confirm DSE’s rights to
prepare, submit, and obtain such Pricing Approvals for the Licensed Product in
the DSE Territory.

 

3.7.                            Right of Reference.  Each Party hereby grants to
the other Party (as well as to other Party’s Related Parties, when and if
designated by the other Party from time to time) a non-exclusive,
non-transferable right to rely upon, access, and reference all information and
data (including all CMC information as well as data made, collected or otherwise
generated in the conduct of any Clinical Studies or early access/named patient
programs for the Licensed Products) included in or used in support of any
regulatory filing, Regulatory Approval, drug master file or other Regulatory
Documentation owned or controlled by such Party that relates to any Licensed
Product as necessary or useful to obtain Regulatory Approval of a Licensed
Product in the DSE Territory or the Esperion Territory, as the case may be. 
Such Party shall, if requested by the other Party, provide a signed statement
that the other Party may rely upon, and the Regulatory Authority may access, in
support of the other Party’s application for such

 

21

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Regulatory Approval in its Territory, any underlying raw data or information
submitted by such Party to the Regulatory Authority with respect to any
regulatory filing, Regulatory Approval, drug master file or other Regulatory
Documentation (including orphan drug applications and designations) owned or
controlled by such Party or its Related Parties that relates to any Licensed
Product.  In addition, upon request of either Party (on behalf of itself or a
Sublicensee), the other Party shall obtain and provide to the requesting Party
certificates or other formal or official attestations concerning the regulatory
status of the Licensed Products in the DSE Territory or the Esperion Territory,
as applicable (e.g., Certificates of Free Sale, Certificates for Export,
Certificates to Foreign Governments).

 

3.8.                            Pharmacovigilance.  Promptly after the Effective
Date, the Parties shall negotiate in good faith and shall enter into a Safety
Data Exchange Agreement (“SDEA”) no later than [***] calendar days following the
Effective Date or before the first supply of Licensed Product to DSE, whichever
is the earlier, which shall define the pharmacovigilance responsibilities of the
Parties and include safety data exchange procedures governing the coordination
of collection, investigation, reporting and exchange of information concerning
any adverse experiences, and any product complaints associated with adverse
experiences, related to any Licensed Product sufficient to enable each Party
(and their respective Related Parties, if any) to comply with its legal and
regulatory obligations.  In addition, as appropriate, such SDEAs shall include
the safety data exchange procedures governing the exchange of information
affecting the class (e.g., Serious Adverse Events, emerging safety issues) and
address responsibilities for Periodic Safety Update Reports (“PSUR”) and Risk
Management Plans (“RMP”).  Esperion will own and maintain the global safety
database for the Licensed Products.

 

4.                                      COMMERCIALIZATION

 

4.1.                            Responsibility, Cost and Diligence.

 

4.1.1.                                     Esperion Territory. Esperion shall be
solely responsible[***] for all Commercialization activities relating to the
Licensed Products in the Esperion Territory.

 

4.1.2.                                     DSE Territory.  DSE shall be solely
responsible[***] for all Commercialization activities relating to the Licensed
Products in the DSE Territory.

 

4.1.3.                                     DSE Commercial Diligence. Without
limiting the foregoing, DSE will use Commercially Reasonable Efforts to
Commercialize each Licensed Product throughout the DSE Territory; [***] then DSE
[***] all Generic Product versions of such Licensed Product are removed from the
market in such country.

 

4.1.4.                                     Selected Clinical Activities.  DSE
may propose, from time-to-time, to conduct, oversee or sponsor Selected Clinical
Activities in the DSE Territory, subject to the approval of the relevant
protocol by the JCC, and further provided that the conduct of the relevant
Selected Clinical Activities is [***].

 

22

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

4.2.                            DSE Territory Commercialization Plan.

 

4.2.1.                                     Initial DSE Territory
Commercialization Plan.  Within [***] months of the Effective Date, DSE shall
deliver to the JCC an initial written plan setting forth a summary of the
anticipated activities to be undertaken by DSE in connection with the
Commercialization of the Licensed Product in the DSE Territory (the “DSE
Territory Commercialization Plan”), [***].  The DSE Territory Commercialization
Plan shall describe, an outline of the Commercialization activities for the
Licensed Product in the DSE Territory, including [***].  Commercialization
activities set forth in each DSE Territory Commercialization Plan shall at all
times be designed to be in compliance with all applicable Laws and in accordance
with professional and ethical standards customary in the pharmaceutical
industry.

 

4.2.2.                                     Amendments to DSE Territory
Commercialization Plan.  The DSE Territory Commercialization Plan for a Licensed
Product shall be updated and modified by DSE, from time to time at its
discretion but no less frequently than [***], based upon, among other things,
DSE’s Commercialization activities with respect to such Licensed Product in the
DSE Territory, and including any changes required to take into account ongoing
Development activities, a copy of which updated plan will be provided to the
JCC.

 

4.3.                            Advertising and Promotional Materials.

 

4.3.1.                                     Global Branding.  Esperion shall,
from time to time during the Term, develop (and thereafter modify and update)
suggested a global branding strategy (including global positioning, promotional
messages, colors and other visual branding elements) for each Licensed Product
for suggested use throughout the world (the “Global Branding Strategy”), which
will be shared in the JCC. Esperion will submit the Global Branding Strategy for
a Licensed Product to the JCC at least [***].  Esperion shall consider in good
faith any comments provided by DSE with respect to the Global Branding
Strategy.  The Global Branding Strategy is not binding upon DSE or its
Commercialization of the Licensed Products in the DSE Territory.  DSE shall,
following review of the Global Branding Strategy, reasonably consider
implementing the Global Branding Strategy but has no obligation to do so.

 

4.3.2.                                     DSE Advertising &Promotion.  DSE will
be responsible for the creation, preparation, production, reproduction and
filing with the applicable Regulatory Authorities, of relevant written sales,
promotion and advertising materials relating to each Licensed Product for use in
the DSE Territory (“DSE Territory Promotional Materials”).  All such DSE
Territory Promotional Materials will be compliant with applicable Law and, in
DSE’s discretion, may (but shall not be required to) adopt aspects of the Global
Branding Strategy for such Licensed Product in the DSE Territory.  DSE will
submit representative samples of its DSE Territory Promotional Materials
developed by it for use in the DSE Territory to the JCC for information purposes
[***].  DSE shall consider in good faith any timely comments Esperion may have
with respect to such samples of DSE Territory Promotional Materials.

 

23

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

4.4.                            Reporting Obligations.  Within [***] following
the first Regulatory Approval of any Licensed Product in the Field in the DSE
Territory, DSE shall provide Esperion with a written report summarizing DSE’s
Commercialization activities for such Licensed Product performed to date (or
updating such report for activities performed since the last such report was
given hereunder, as applicable).  In addition, DSE shall provide Esperion with
written notice of the First Commercial Sale of each Licensed Product in the DSE
Territory within [***] days after such event; provided, however, that in all
circumstances, DSE shall inform Esperion of such event prior to public
disclosure of such event by DSE.  DSE shall provide such other information to
the JCC as Esperion may reasonably request with respect to Commercialization of
such Licensed Product.

 

4.5.                            Sales and Distribution.  Each Party and its
Related Parties shall be responsible for booking sales in its respective
Territory.  The Parties will use their good faith efforts to coordinate the
timing of any public disclosure of Net Sales of the Licensed Products in the DSE
Territory prior to such disclosure.  Each Party and its Related Parties may
warehouse Licensed Products both inside and outside of such Party’s Territory,
provided that any sales with respect to such Licensed Products are booked in
such Party’s Territory.  Each Party and its Related Parties shall be solely
responsible for handling all returns of any Licensed Product sold in its
Territory, as well as all aspects of Licensed Product order processing,
invoicing and collection, distribution, inventory and receivables of Licensed
Products sold in its Territory.

 

4.6.                            Ex-Territory Sales; Export Monitoring.

 

4.6.1.                                     Ex-Territory Sales. Subject to
applicable Law, neither Party shall engage in any advertising or promotional
activities relating to any Licensed Product directed primarily to customers or
other buyers or users of such Licensed Product located outside its Territory or
accept orders for Licensed Products from or sell Licensed Products into such
other Party’s Territory for its own account, and if a Party receives any order
for any Licensed Product in the other Party’s Territory, it shall refer such
orders to the other Party.  [***]

 

4.6.2.                                     Export Monitoring.  Each Party and
its Related Parties will use Commercially Reasonable Efforts to monitor and
prevent exports of Licensed Products from its own Territory for
Commercialization in the other Party’s Territory using methods permitted under
applicable Law that are commonly used in the industry for such purpose (if any),
and shall promptly inform the other Party of any such exports of Licensed
Products from its Territory, and any actions taken to prevent such exports. 
Notwithstanding the agreement of the [***], each Party agrees to take reasonable
actions requested in writing by the other Party that are consistent with Law
[***].

 

4.6.3.                                     Recalls, Market Withdrawals or
Corrective Actions.

 

(a)                                                              Notification
and Determination.  In the event that any Regulatory Authority threatens or
initiates any action to remove a Licensed Product from the market, the Party
receiving notice thereof shall notify the other

 

24

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Party of such communication immediately (but in no event later than [***]hours
after receipt thereof).

 

(b)                                                              Responsibility
of the Parties.  During the Term, DSE shall at all times be responsible for and
shall determine whether to initiate any recall, withdrawal or market
notification of a Licensed Product in the Field in the DSE Territory and
Esperion shall at all times be responsible for and shall determine whether to
initiate any recall, withdrawal or market notification of a Licensed Product in
the Field in the Esperion Territory, including the scope of such recall or
withdrawal (e.g., a full or partial recall, or temporary or permanent recall or
market notification; provided, however, that before such responsible Party
initiates a recall, withdrawal or market notification in its respective
Territory, the Parties shall promptly meet and discuss in good faith the reasons
therefor; provided further, that such discussions shall not delay any action
that such responsible Party believes has to be taken in relation to any recall,
withdrawal or market notification.

 

5.                                      MANUFACTURE AND SUPPLY

 

5.1.                            Manufacturing Responsibility.

 

5.1.1.                                     General.  Esperion, either by itself
or, subject to Section 5.1.2 (Subcontracting), through one or more Third Party
contract manufacturing organizations, shall have the sole right and
responsibility to Manufacture the Licensed Product for the DSE Territory in
finished form, subject to the terms of the separate Supply Agreement (and any
other necessary ancillary agreements including a quality technical agreement),
for commercial supply of such Licensed Product from Esperion to DSE, as the case
may be, to fulfill all of DSE’s requirements for the Licensed Product in the DSE
Territory (the “Supply Agreement”).  The Parties will use reasonable efforts to
complete negotiations of, and enter into, the Supply Agreement, within [***]
days following the Effective Date.  Esperion shall keep DSE reasonably apprised
of its Manufacturing activities through DSE’s representatives on the JCC.  In
addition, Esperion shall regularly and timely report to DSE any material
developments or discoveries relating to the Manufacture of the Licensed Product,
including any material enhancements in the Manufacture of the Licensed Product,
whether made by or on behalf of Esperion or otherwise of which Esperion becomes
aware.

 

5.1.2.                                     Subcontracting.  Esperion will
initially supply Licensed Product to DSE pursuant to existing agreements with
contract manufacturers.  DSE has had an opportunity to review the existing
agreements between Esperion and such contract manufacturers.  If Esperion
desires to subcontract the Manufacture of any Licensed Products for supply to
DSE to a different Third Party contract manufacturing organization, or if
Esperion desires to amend one of its agreements with its existing contract
manufacturers, Esperion must first provide the proposed contract (or

 

25

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

amendment) with such contract manufacturing organization (a “Manufacturing
Subcontract”) to DSE for review and comment at least [***] days prior to the
execution of such Manufacturing Subcontract.  Esperion shall consider any
comments provided by DSE in good faith.  Each Manufacturing Subcontract must
(a) be consistent with the terms of this Agreement, (b) contain confidentiality
obligations, in the aggregate, not materially less stringent than the
requirements of Section 7 (Confidentiality and Publication) and (c) assign to
Esperion such Third Party’s entire right, title and interest in, or provide a
perpetual, fully-paid, worldwide, fully sub-licensable (through multiple tiers)
exclusive (other than with respect to such Third Party’s background technology
and improvements thereof) license under and to, any Know-How or Patent Rights
made, developed or Invented by such Third Party necessary to Manufacture of such
Licensed Products.

 

5.2.                            Supply Price.  DSE will purchase the Licensed
Product at [***] per tablet for all SKUs in accordance with the terms and
conditions set forth in the Supply Agreement, [***] in the DSE Territory on such
purchases.

 

6.                                      COLLABORATION MANAGEMENT

 

6.1.                            Joint Collaboration Committee.

 

6.1.1.                                     Overview.  The Parties shall
establish a joint committee (the “Joint Collaboration Committee” or the “JCC”)
within [***] days after the Effective Date.  The JCC shall generally be
responsible for reviewing and guiding implementation and management of the
Esperion Global Development Plans in the DSE Territory, and shall also be
responsible for the enumerated responsibilities set forth in Section 6.1.6 (JCC
Responsibilities).

 

6.1.2.                                     Composition.  The JCC shall be
comprised of [***] members, with each Party contributing [***] representatives
who are employees of such Party. Each Party shall appoint its respective
representatives to the JCC as of the Effective Date and may substitute one or
more of its representatives, in its sole discretion, effective upon notice to
the other Party of such change.  Each Party shall have at least [***] JCC
representatives who is executive level employees (vice president or above), and
all JCC representatives shall have appropriate expertise, seniority,
decision-making authority and ongoing familiarity with the Parties’ activities
hereunder.  Additional representatives or consultants may from time to time, by
mutual consent of the Parties, be invited to attend JCC meetings, subject to
such representatives and consultants (or the representative’s or consultant’s
employer) undertaking confidentiality obligations, whether in a written
agreement or by operation of law, no less stringent than the requirements of
Section 7.1 (Nondisclosure Obligation).

 

6.1.3.                                     JCC Co-Chairpersons. The JCC shall be
co-chaired by a representative of each of DSE and Esperion (the
“Co-Chairpersons”), the name of such representative of each Party to be
communicated to the other Party prior to the first scheduled meeting of the
JCC.  The Co-Chairpersons’ JCC responsibilities shall include

 

26

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

setting the agenda for meetings, conducting meetings, including, when feasible,
ensuring that objectives for each meeting are set and achieved and ensuring the
objectives and results of each meeting are communicated to the senior management
of each Party, in each case in close consultation with the Alliance Managers.
Co-Chairperson can be Alliance Manager at the same time.

 

6.1.4.                                     Alliance Managers.

 

(a)                                                              Appointment. 
Within [***] days following the Effective Date, each Party will appoint (and
notify the other Party of the identity of) an employee of such Party having a
general understanding in matters related to pharmaceutical development,
commercialization, and promotion, to act as its alliance manager under this
Agreement (each, an “Alliance Manager”).  The Alliance Managers shall be member
of the JCC and will serve as a primary point of contact for the other Party and
will undertake such other tasks as are detailed in this Agreement or as may be
assigned by the JCC.  Each Alliance Manager shall attend each scheduled meeting
of the JCC.  Each Party may change its Alliance Manager at any time in its sole
discretion with written notice to the other Party.

 

(b)                                                              General
Responsibilities.  Each Alliance Manager will be responsible to ensure a
collaborative work environment between the Parties to ensure that the alliance
is run smoothly, professionally and productively.  Each Alliance Manager shall
act in his or her discretion to facilitate the execution of the Collaboration
throughout their organization and will oversee and support implementation plans;
promote effectiveness of the governance model and implementation of contractual
provisions and lead any changes to enhance the alliance between both Parties;
and facilitate the JCC (and other bodies) for effective decision making in a
timely manner.

 

(c)                                                               Specific
Responsibilities. The Alliance Managers shall be responsible for (i) scheduling
meetings of the JCC, (ii) setting agendas for meetings with solicited input from
other members and (iii) for acting as secretary at each meeting and preparing
the draft minutes of such meeting, which shall provide a description in
reasonable detail of the discussions held at the meeting and a list of any
actions, decisions or determinations approved by the JCC.  Within [***] days
after each meeting, the drafting Alliance Manager shall provide the draft
minutes to the other Alliance Manager for review and comment.  The drafting
Alliance Manager shall reasonably consider all comments from the other Alliance
Manager that are provided within [***] days. The drafting Alliance Manager shall
prepare and submit revised final draft minutes for approval within [***] days
after receipt of such comments or upon the expiration of such [***] day comment
period.  Beginning with DSE’s Alliance Manager, such responsibilities shall
alternate between the Alliance

 

27

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Managers on a meeting-by-meeting basis after each meeting of the applicable
committee.

 

6.1.5.                                     Meetings.  The JCC shall meet no less
frequently than each [***] during the Term.  Meetings can be conducted in person
or by means of teleconference, videoconference or other similar communications
equipment.  All meetings and proceedings for the JCC shall take place in
English.  Each Party shall bear its own expenses relating to attendance at such
meetings by its representatives.

 

6.1.6.                                     JCC Responsibilities.  The JCC shall
be limited to the following responsibilities in connection with this Agreement:

 

(a)                                 reviewing the status of Licensed Products,
including material Development and Manufacturing matters;

 

(b)                                 approval of any request by DSE to conduct a
Selected Clinical Activity by or under the oversight of DSE in the DSE
Territory, including the approval of the relevant protocol and related
documentation;

 

(c)                                  addressing any other matters regarding the
Development or Manufacturing of Licensed Products referred to the JCC by the
terms of this Agreement; and

 

(d)                                 performing such other activities as the
Parties agree in writing shall be the responsibility of the JCC.

 

6.1.7.                                     JCC Decision-Making.

 

(a)                                                              Voting.  With
respect to decisions of the JCC, the representatives of each Party shall have
collectively one (1) vote on behalf of such Party.  For each meeting of the JCC,
the attendance of at least [***] representatives of each Party shall constitute
a quorum. Action on any matter may be taken at a meeting, by teleconference, by
videoconference or by written agreement.

 

(b)                                                              Escalation. 
The JCC shall attempt to resolve any and all decisions and disputes before it by
consensus.  If the JCC is unable to reach consensus with respect to a decision
or dispute arising under this Agreement for a period in excess of [***] days,
then the dispute shall be submitted to the Chief Executive Officers of Esperion
and DSE for resolution.  If such dispute cannot be resolved for a period in
excess of [***] days following escalation (or such other period as the Parties
may agree), then Section 6.1.7.(c) (Tie-Breaking) shall apply.

 

(c)                                                               Tie-Breaking. 
If a dispute cannot be resolved under Section 6.1.7.(b) (Escalation), then:

 

28

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(i)                           The Chief Executive Officer of Esperion shall have
the deciding vote if the dispute relates to:

 

a)             [***]

 

For the avoidance of doubt, the Parties must approve by mutually agreement any
Global Branding Strategy (or any amendment or update thereto).

 

(d)                                                              Limitation of
Power of JCC.  The JCC  shall not have decision-making authority regarding, any
of the following matters:

 

(i)                           the imposition of any requirements on the other
Party to undertake obligations beyond those for which it is responsible, or
forgo any rights, under this Agreement;

 

(ii)                       the imposition of any requirements that the other
Party take or decline to take any action that would result in a violation of any
Law or any agreement with any Third Party or the infringement of intellectual
property rights of Third Parties;

 

(iii)                   any matters that would excuse such Party from any of its
obligations specifically enumerated under this Agreement; or

 

(iv)                    modifying the terms of this Agreement or taking any
action to expand or narrow the responsibilities of the JCC (but excluding
amendments and modifications to any schedules or exhibits to this Agreement that
are expressly permitted under this Agreement).

 

Further, for the avoidance of doubt, (i) all matters relating to the
Commercialization of a Licensed Product in the DSE Territory shall be decided by
DSE and shall not be subject to review or decision-making by the JCC, and
(ii) all matters relating to the Commercialization of a Licensed Product in the
Esperion Territory shall be decided by Esperion and shall not be subject to
review or decision-making by the JCC.

 

6.2.                            Collaboration Principles.  In performing its
obligations and exercising its rights hereunder (including acting through its
executives, representatives on any of the committees and its Alliance Managers),
each Party [***], to undertake and perform its obligations in a timely and
efficient manner and [***].

 

6.3.                            Confidentiality.  All information disclosed by
either Party or its representatives to the other Party or its representatives
under this Section 6 shall be deemed to be Confidential Information of the
disclosing Party and maintained in accordance with Section 7 (Confidentiality
and Publication).

 

29

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

6.4.                            Modifications.  The Parties shall meet from time
to time to discuss whether any changes to the governance structure for the
Collaboration are necessary or advisable.

 

7.                                      CONFIDENTIALITY AND PUBLICATION

 

7.1.                            Nondisclosure Obligation.

 

7.1.1.                                     All Confidential Information
disclosed by one Party to the other Party under this Agreement shall be
maintained in confidence by the receiving Party and shall not be disclosed to a
Third Party or used for any purpose except as set forth herein without the prior
written consent of the disclosing Party, except to the extent that such
Confidential Information:

 

(a)                                 is known by the receiving Party at the time
of its receipt, and not through a prior disclosure by the disclosing Party, as
documented by the receiving Party’s business records;

 

(b)                                 is known to the public before its receipt
from the disclosing Party, or thereafter becomes known to the public through no
breach of this Agreement by the receiving Party;

 

(c)                                  is subsequently disclosed to the receiving
Party by a Third Party who is not known by the receiving Party to be under an
obligation of confidentiality to the disclosing Party; or

 

(d)                                 is developed by the receiving Party
independently of Confidential Information received from the disclosing Party, as
documented by the receiving Party’s business records.

 

7.1.2.                                     Notwithstanding the obligations of
confidentiality and non-use set forth above and in Section 7.1.3 below, a
receiving Party may provide Confidential Information disclosed to it, and
disclose the existence and terms of this Agreement as may be reasonably required
in order to perform its obligations and to exploit its rights under this
Agreement, and specifically to (i) Related Parties, and their employees,
directors, agents, consultants, advisors or other Third Parties for the
performance of its obligations hereunder in accordance with this Agreement in
each case who are under an obligation of confidentiality with respect to such
information that is no less stringent than the terms of this Section 7.1;
(ii) Governmental Authorities or other Regulatory Authorities, Statutory
Accountants or tax and legal advisors in order to obtain patents, comply with
statutory tax and legal requirements in any country,  perform its obligations or
exploit its rights under this Agreement, provided that such Confidential
Information shall be disclosed only to the extent reasonably necessary to do so;
(iii) the extent required by Law, including by the rules or regulations of the
United States Securities and Exchange Commission or similar regulatory agency in
a country other than the United States or of any stock exchange or listing
entity; and (iv) (a) any bona fide actual or prospective underwriters,
investors, lenders or acquirers of a Party or substantially all of

 

30

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

its assets and to consultants and advisors of such Third Party, and (b) any bona
fide actual or prospective collaborators or strategic partners and to
consultants and advisors of such Third Party, in each case of (a) and (b) during
bona fide business discussions provided that the receiving party of such
information is under an obligation or confidentiality with respect to such
information that is no less stringent than the terms of this Section 7.1.  If a
Party is required by Law to disclose Confidential Information that is subject to
the non-disclosure provisions of this Section 7.1, such Party shall promptly
inform the other Party of the disclosure that is being sought in order to
provide the other Party an opportunity to challenge or limit the disclosure. 
Notwithstanding Section 7.1.1, Confidential Information that is required to be
disclosed by Law shall remain otherwise subject to the confidentiality and
non-use provisions of this Section 7.1.  If either Party concludes that a copy
of any of this Agreement must be filed with the United States Securities and
Exchange Commission or similar regulatory agency in a country other than the
United States, such Party shall provide the other Party with a copy of such
agreement showing any provisions hereof as to which the Party proposes to
request confidential treatment, shall provide the other Party with an
opportunity to comment on any such proposed redactions and to suggest additional
redactions, and shall take such Party’s comments into consideration before
filing such agreement.

 

7.1.3.                                     Each Party recognizes that the value
to the other Party of the transactions under this Agreement depend, in part, on
each Party protecting the secrecy of its Know-How. Therefore, without limiting
any Party’s right to license its Know-How, subject to the terms of this
Agreement, in any way it chooses, each Party shall use Commercially Reasonable
Efforts to protect the confidentiality of its Know-How as determined in such
Party’s reasonable business judgment.

 

7.2.                            Publication and Publicity.

 

7.2.1.                                     Publication. The JCC shall develop a
publication strategy pursuant to which the Parties may publish certain key
results achieved in connection with this Agreement, including in connection with
Development of the Licensed Products.  All publications of such key results
shall also be subject to this Section 7.2.1 (Publication).  Except for
disclosures permitted pursuant to Section 7.1 (Nondisclosure Obligation) and
7.2.2 (Publicity), either Party wishing to make a publication or public
presentation regarding any such key results, or that contains the Confidential
Information of the other Party, shall deliver to the other Party a copy of the
proposed written publication or presentation at least [***] days prior to
submission for publication or presentation. The reviewing Party shall have the
right (i) to require modifications to the publication or presentation for patent
reasons, trade secret reasons or business reasons, and the publishing Party
shall remove all Confidential Information of the other Party if requested by the
reviewing Party, or (ii) to request a reasonable delay in publication or
presentation in order to protect patentable information. If the reviewing Party
requests a delay, the publishing Party shall delay submission or presentation
for a period of [***] days to enable the non-publishing Party to file patent
applications protecting such Party’s rights in such information.

 

31

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

7.2.2.                                     Publicity.  Except as set forth in
Section 7.1 (Nondisclosure Obligation) and Section 7.2.1 (Publication) above and
Section 7.3 (Press Release) below, the terms of any of this Agreement may not be
disclosed by either Party.  Neither Party shall use the name, Trademark, trade
name or logo of the other Party or its employees in any publicity, news release
or disclosure relating to any of this Agreement, its subject matter, or the
activities of the Parties hereunder without the prior express written permission
of the other Party, except as may be required by Law, including by the rules or
regulations of the United States Securities and Exchange Commission or similar
regulatory agency in any country other than the United States or of any stock
exchange or listing entity, or except as expressly permitted by the terms
hereof.

 

7.3.                            Press Release.   Following the execution of this
Agreement, the Parties may each issue a press release in substantially the form
set forth in Schedule 7.3 or such other form mutually agreed by the Parties. 
After such initial press releases, neither Party shall issue a press release or
public announcement relating to the Parties’ respective rights and obligations
under this Agreement without the prior written approval of the other Party, not
unreasonably to be withheld, except that the Parties may (i) once a press
release or other public statement is approved in writing by both Parties, make
subsequent public disclosure of the information contained in such press release
or other written statement without the further approval of the other Party, and
(ii) issue a press release or public announcement as required, in the reasonable
judgment of such Party, by Law, including by the rules or regulations of the
United States Securities and Exchange Commission, or similar regulatory agency
in a country other than the United States or of any stock exchange or listing
entity on which such Party desires to list or does list its securities.

 

7.4.                            Survival.  The provisions in this Section 7
shall survive the expiration or the termination of this Agreement for a period
of [***] years thereafter, except that with respect to trade secrets, such
provisions and obligations shall survive for as long as the trade secrets remain
secret.

 

8.                                      LICENSES

 

8.1.                            License Grants to DSE.

 

8.1.1.                                     Exclusive License Grant. Subject to
the terms and conditions of this Agreement, Esperion hereby grants to DSE a
non-transferable (except as provided in Section 14.2(Assignment)), sublicensable
(subject to Section 8.1.2 (DSE Sublicense Rights)), exclusive (even as to
Esperion) license under the Esperion Technology, Esperion Patent Rights and
Esperion Trademarks to Commercialize Licensed Products in the DSE Territory. 
The license granted hereunder shall be royalty-bearing for the Royalty Term
applicable to each Licensed Product in each country in the DSE Territory, and,
after the Royalty Term applicable to such Licensed Product in such country,
shall convert to a fully-paid perpetual license in such country.

 

8.1.2.                                     DSE Sublicense Rights. DSE shall have
the right to sublicense any of its rights under Section 8.1.1 (Exclusive License
Grant) to any of its Affiliates or to any

 

32

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Third Party without the prior consent of Esperion, subject to the requirements
of this Section 8.1.2 (DSE Sublicense Rights). Each sublicense granted by DSE
pursuant to this 8.1.2 (Sublicense Rights) shall be subject and subordinate to
the terms of this Agreement and shall contain provisions consistent with those
in this Agreement.  DSE shall promptly provide Esperion with a copy of the fully
executed sublicense agreement covering any sublicense granted hereunder to a
Third Party (which copy may be redacted to remove provisions which are not
necessary to monitor compliance with this Section 8.1.2 (DSE Sublicense
Rights)), and each such sublicense agreement shall contain the following
provisions: (i) a requirement that the Sublicensee comply with the
confidentiality and non-use provisions of Section 7 (Confidentiality and
Publication) with respect to Esperion’s Confidential Information and (ii) a
requirement that the Sublicensee submit applicable sales or other reports to DSE
to the extent necessary or relevant to the reports required to be made or
records required to be maintained under this Agreement. Notwithstanding any
sublicense, DSE shall remain primarily liable to Esperion for the performance of
all of DSE’s obligations under, and DSE’s compliance with all provisions of,
this Agreement.

 

8.1.3.                                     No Implied Licenses.  Except as
specifically set forth in this Agreement, neither Party shall acquire any
license or other right or interest, by implication or otherwise, in any
intellectual property rights of the other Party or any of its Affiliates.

 

8.2.                            License Grants to Esperion.

 

8.2.1.                                     License Grant for Esperion Territory.
Subject to the terms and conditions of this Agreement, DSE hereby grants
Esperion a non-transferable (except as provided in Section 14.1 (Assignment)),
sublicensable (subject to Section 8.2.2 (Esperion Sublicense Rights)),
non-exclusive, royalty-free license under the DSE Technology for all uses in
connection with any Licensed Product in the Esperion Territory.

 

8.2.2.                                     Esperion Sublicense Rights. Esperion
shall have the right to sublicense any of its rights under Section 8.2.1
(License Grant for Esperion Territory) to any of its Affiliates or to any Third
Party without the prior consent of DSE, subject to the requirements of this
Section 8.2.2 (Esperion Sublicense Rights). Each sublicense granted by Esperion
pursuant to this Section 8.2.2 (Esperion Sublicense Rights) shall be subject and
subordinate to this Agreement and shall contain provisions consistent with those
in this Agreement.  Esperion shall promptly provide DSE with a copy of the fully
executed sublicense agreement covering any sublicense granted hereunder (which
copy may be redacted to remove provisions which are not necessary to monitor
compliance with this Section 8.2.2 (Esperion Sublicense Rights)), and each such
sublicense agreement shall contain a requirement that the Sublicensee comply
with the confidentiality and non-use provisions of Section 7 (Confidentiality
and Publication) of this Agreement with respect to DSE’s Confidential
Information.  Notwithstanding any sublicense, Esperion shall remain primarily
liable to DSE for the performance of all of Esperion’s obligations under, and
Esperion’s compliance with all provisions of, this Agreement.

 

33

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

8.3.                            Retained Rights.    For the avoidance of doubt,
notwithstanding the provisions of Section 8.1 or any other provision of this
Agreement, Esperion shall retain rights under the Esperion Patent Rights,
Esperion Know-How, Regulatory Documentation, Esperion Trademarks and Esperion
house marks to (a) perform its responsibilities under this Agreement or any
ancillary agreement; and (b) Develop and Manufacture the Licensed Product in the
Territory for purposes of the Development of the Licensed Product worldwide and
Commercialization of the Licensed Product outside the DSE Territory.

 

8.4.                            No Implied Licenses.  Except as specifically set
forth in this Agreement, neither Party shall acquire any license or other right
or interest, by implication or otherwise, in any intellectual property rights of
the other Party or any of its Affiliates.

 

8.5.                            [reserved]

 

8.6.                            Bankruptcy and Section 365(n). All rights and
licenses granted under or pursuant to this Agreement by a Party to the other,
including those set forth in Section 8 (Licenses), are and shall otherwise be
deemed to be, for purposes of Section 365(n) of Title 11 of the United States
Code (the “U.S. Bankruptcy Code”), of section 65.11(7) of the Bankruptcy and
Insolvency Act (the “BIA”) and its equivalent under the Companies’ Creditors
Arrangement Act (the “CCAA”) or the equivalent of any of the foregoing in any
foreign counterpart thereto, as applicable, (collectively, the U.S. Bankruptcy
Code, the BIA, the CCAA and any foreign counterpart thereto, as applicable, the
“Bankruptcy Code”), licenses of right to “intellectual property” as defined
under Bankruptcy Code.  The Parties agree that the Parties and their respective
Sublicensees, as Sublicensees of such rights under this Agreement, shall retain
and may fully exercise all of their rights and elections under the Bankruptcy
Code.  The Parties further agree that upon commencement of a proceeding by or
against a Party (the “Bankrupt Party”) under the Bankruptcy Code, the other
Party (the “Non-Bankrupt Party”) will be entitled to a complete duplicate of, or
complete access to (as the Non-Bankrupt Party deems appropriate), all such
intellectual property and all embodiments of such intellectual property.  Such
intellectual property and all embodiments of such intellectual property will be
promptly delivered to the Non-Bankrupt Party (a) upon any such commencement of a
proceeding and upon written request by the Non-Bankrupt Party, unless the
Bankrupt Party elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under (a) above, upon the rejection of this
Agreement by or on behalf of the Bankrupt Party and upon written request by the
Non-Bankrupt Party.  All rights, powers and remedies of a Non-Bankrupt Party
hereunder are in addition to and not in substitution for any and all other
rights, powers and remedies now or hereafter existing at Law in the event of the
commencement of a proceeding under a Bankruptcy Code with respect to the
Bankrupt Party. The Parties agree that, in addition to the foregoing rights,
they intend for the right to contract directly with any Third Party to perform
any obligations of the Bankrupted Party hereunder and complete such contracted
work to apply to the maximum extent permitted by law and to be enforceable under
the Bankruptcy Code.

 

8.7.                            No Other Rights.  Except as otherwise expressly
provided in this Agreement, under no circumstances shall a Party, as a result of
this Agreement, obtain any ownership

 

34

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

interest or other right in any Know-How, Patent Rights or other intellectual
property rights of the other Party, including items owned, controlled or
developed by the other Party, or provided by the other Party to the receiving
Party at any time pursuant to this Agreement.

 

9.                                      FINANCIAL TERMS; ROYALTY REPORTS;
PAYMENTS AND AUDITS

 

9.1.                            Upfront Payment.  As partial consideration for
the licenses and rights granted to DSE hereunder, DSE shall, within [***] days
after the Effective Date, pay Esperion a one-time, non-creditable,
non-refundable, non-reimbursable upfront fee of One Hundred and Fifty Million
United States dollars ($150,000,000).   In accordance with Section 9.9 (Taxes),
the payment date of the upfront payment can be extended by Esperion at their own
discretion for a period of [***] days without any obligation of DSE to pay
interest according to Section 9.8 (Late Payments).

 

9.2.                            Regulatory Milestone Payment.  Esperion will
provide DSE with written notice of the achievement of the following regulatory
milestone event within [***] days after such event has occurred.  Esperion shall
invoice DSE within [***] days of receipt of such written notice, and DSE shall
pay the associated milestone payment within [***] days following receipt of such
invoice.  This milestone payment shall be payable only once.

 

Regulatory Milestone Event

 

Milestone Payment

[***]

 

 

[***]

 

[***]

[***]

 

[***]

 

9.3.                            Commercial Milestones. DSE shall provide
Esperion with written notice of the achievement by DSE or any of its Related
Parties of any commercial milestone event set forth below in this Section 9.3
(Commercial Milestones) within [***] days after the end of the Fiscal Quarter in
which such event has occurred.  Esperion shall invoice DSE within [***] days of
receipt of such written notice by DSE, and DSE shall remit the associated
milestone payment within [***] days of the receipt of such invoice.  The Parties
acknowledge that more than one commercial milestone payment may become due and
payable in any given Fiscal Year.  Each commercial milestone payment set forth
below shall be payable only once, regardless of the number of times a commercial
milestone event is achieved.

 

Commercial Milestone Event

 

Commercial Milestone
Payment

Upon the First Commercial Sale of a Licensed Product in the DSE Territory

 

$

150,000,000

Upon the first achievement of Net Sales for a Fiscal Year of the Licensed
Products in the DSE Territory equal to or exceeding [***]

 

[***]

Upon the first achievement of Net Sales for a Fiscal Year of the Licensed
Products in the DSE Territory equal to or exceeding [***]

 

[***]

 

35

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Commercial Milestone Event

 

Commercial Milestone
Payment

Upon the first achievement of Net Sales for a Fiscal Year of the Licensed
Products in the DSE Territory equal to or exceeding [***]

 

[***]

 

9.4.                            Royalties Payable to Esperion.

 

9.4.1.                                     Royalty Rates.  Subject to the terms
and conditions of this Agreement, DSE shall pay to Esperion royalties on Net
Sales for a Fiscal Year by DSE and its Related Parties of Licensed Products
during the Royalty Term, as follows:

 

Net Sales for a Fiscal Year

 

Royalty
(as a percentage of Net Sales)

 

Portion less than or equal to [***]

 

15

%

Portion greater than [***] and less than or equal to [***]

 

20

%

Portion greater than [***]

 

25

%

 

9.4.2.                                     Royalty Term. The period during which
the royalties set forth in Section 9.4.1 (Royalty Rates) and the sales
milestones set forth in Section 9.3 (Commercial Milestones) shall be payable, on
a Licensed Product-by-Licensed Product and country-by-country basis, shall
commence with the First Commercial Sale of a Licensed Product in a country and
continue until the latest of (a) the expiration of the last Valid Claim of the 
Esperion Patent Rights that covers such Licensed Product in such country,
(b) the expiration of Regulatory Exclusivity for such Licensed Product in such
country, and (c) the [***] anniversary of the First Commercial Sale of such
Licensed Product in such country (the “Royalty Term”).

 

9.4.3.                                     Market Entry of Generic Licensed
Product.  On a Licensed Product-by-Licensed Product, country-by-country and
[***] basis:

 

(a)                                                              if one or more
Generic Products have, in the aggregate, obtained a market share in such country
in the DSE Territory with respect to such Licensed Product during such [***]
equals or exceeds [***] percent ([***]%) but is less than [***] percent ([***]%)
of the combined number of units of such Licensed Product and Generic Product
sold, as such Generic Product sales are evidenced by creditable independent
market data or other evidence of similar credibility, then DSE shall pay to
Esperion a reduced royalty rate on Net Sales of such Licensed Product in such
country during such [***] equal to [***] percent ([***]%) of the royalty rate
applicable under Section 9.4.1(Royalty Rates);

 

36

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(b)                                                              if one or more
Generic Products have, in the aggregate, obtained a market share in such country
in the DSE Territory with respect to such Licensed Product during such [***]
equals or exceeds [***] percent ([***]%) of the combined number of units of such
Licensed Product and Generic Product sold, as such Generic Product sales are
evidenced by creditable independent market data or other evidence of similar
credibility, then DSE shall pay to Esperion a reduced royalty rate on Net Sales
of such Licensed Product in such country during such [***] equal to [***]
percent ([***]%) of the royalty rate applicable under Section 9.4.1 (Royalty
Rates).

 

9.5.                            Reports; Payment of Royalty.  DSE shall provide
Esperion with a written report within [***] days after the end of each [***]
showing, on a Licensed Product-by-Licensed Product basis, the Net Sales of each
Licensed Product in the DSE Territory, the number of units of Licensed Product
sold during such [***] in the DSE Territory and the royalties payable under this
Agreement with respect to each such Licensed Product.  Royalties shown to have
accrued by each royalty report shall be due and payable within [***] days after
the date such royalty report is due.

 

9.6.                            Audits.

 

9.6.1.                                     Upon the written request of either
Party, and not more than [***] in each Calendar Year, the other Party and its
Affiliates shall permit an independent certified public accounting firm of
internationally-recognized standing selected by the requesting Party and
reasonably acceptable to the other Party, at the requesting Party’s expense
except as set forth below, to have access during normal business hours to such
of the records of the other Party as may be reasonably necessary to verify the
accuracy of the royalty and other amounts payable or reports under this
Agreement (including Cost of Goods) for any year ending not more than [***]
years prior to the date of such request for the sole purpose of verifying the
basis and accuracy of payments made and compliance with the financial terms of
this Agreement.  Notwithstanding the foregoing, a Party may not make more than
[***] such request in a Calendar Year.

 

9.6.2.                                     If such accounting firm identifies a
discrepancy made during such period, the appropriate Party shall pay the other
Party the amount of the discrepancy, within [***] days after the date the
requesting Party delivers to the other Party such accounting firm’s written
report so concluding, or as otherwise agreed by the Parties in writing.  The
fees charged by such accounting firm shall be paid by the requesting Party,
unless such discrepancy represents an underpayment by the other Party of at
least [***] percent ([***]%) of the payments due in the audited period, in which
case such fees shall be paid by the other Party.

 

9.6.3.                                     Unless an audit for such year has
been commenced prior to and is ongoing upon the [***] anniversary of the end of
such year, the calculation of royalties, expense reimbursement and other
payments payable with respect to such year shall be binding and conclusive upon
both Parties, and each Party and its Related Parties shall be

 

37

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

released from any further liability or accountability with respect to such
royalties or expense reimbursement for such year.

 

9.6.4.                                     Each Party shall treat all financial
information subject to review under this Section 9.6 (Audits) or under any
sublicense agreement in accordance with the confidentiality and non-use
provisions of Section 7 (Confidentiality and Publication), and shall cause its
accounting firm to enter into a confidentiality agreement with the other Party
or its Related Parties obligating it to retain all such information in
confidence pursuant to such confidentiality agreement, which terms shall be no
less stringent than the provisions of Section 7 (Confidentiality and
Publication).

 

9.7.                            Payment Exchange Rate.  All payments to be made
under this Agreement shall be made in United States Dollars (legal tender of the
United States of America).  In the case of Net Sales made by DSE and its Related
Parties in currencies other than United States dollars during a Calendar
Quarter, the rate of exchange to be used in computing the amount of United
States dollars due shall be DSE’s then-current standard exchange rate
methodology as applied in its external reporting for the conversion of foreign
currency sales into United States dollars.

 

9.8.                            Late Payments.  If a Party does not receive
payment of any sum due to it on or before the due date therefor, simple interest
shall thereafter accrue on the sum due to such Party from the due date until the
date of payment at a per-annum rate of [***] percent ([***]%), or the maximum
rate allowable by Applicable Law, whichever is less.

 

9.9.                            Taxes.  Each Party shall use reasonable efforts
to minimize tax withholding on payments made to the other Party. 
Notwithstanding such efforts, if DSE concludes that tax withholdings under the
Laws of any country are required with respect to payments to Esperion, DSE shall
first notify Esperion and provide Esperion with [***] days to determine whether
there are actions Esperion can undertake to avoid such withholding.  During this
notice period, DSE shall refrain from making such payment in accordance with
what is stated under Section 9.1 (Upfront Payment) above until Esperion
instructs DSE that (a) Esperion intends to take actions (satisfactory to both
Parties) that shall obviate the need for such withholding, in which case DSE
shall make such payment only after it is instructed to do so by Esperion (but in
no event later than [***] days after the date the payment was originally due)
and without any obligation to pay interest under Section 9.8 (Late Payments), or
(b) DSE should make such payment and withhold the required amount and pay it to
the appropriate Governmental Authority in accordance with the timelines defined
by applicable tax law and DSE shall  provide Esperion in a reasonable time
period with copies of receipts or other evidence reasonably required and
sufficient to allow Esperion to document such tax withholdings adequately for
purposes of claiming foreign tax credits and similar benefits,  the Parties
shall cooperate reasonably in completing and filing documents required under the
provisions of any applicable tax laws or under any other applicable Law, in
connection with the making of any required tax payment or withholding payment,
or in connection with any claim to a refund of or credit for any such payment,
and the Parties shall cooperate to minimize such taxes in accordance with
applicable Laws, including using reasonable efforts to access the benefits of
any applicable treaties.

 

38

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

9.10.                     Payment of Back Royalties.  If DSE would owe a royalty
payment to Esperion under this Section 9 (Financial Terms; Royalty Reports;
Payments and Audits) but for a decision by a court or other governmental agency
of competent jurisdiction holding a patent claim unenforceable, unpatentable or
invalid and if such decision is later vacated or reversed by a final
non-appealable decision by a court or other governmental agency of competent
jurisdiction, Esperion may invoice DSE for such unpaid royalty payments after
such decision is vacated or reversed and DSE shall make any such unpaid royalty
payments to Esperion within [***] days after receipt of such invoice but without
any obligation to pay interest under Section 9.8(Late Payments).

 

9.11.         Payment.  All payments to be made under this Agreement shall be
paid by bank wire transfer in immediately available funds to Esperion’s
following designated bank account:

 

Beneficiary Name: [***]

Address: [***]

Bank Account Number: [***]

SWIFT code: [***]

Bank Name: [***]

Bank Address [***]

 

Esperion may from time to time designate formally in writing another bank
account in the United States to which DSE shall thereafter make all payments
hereunder.

 

10.                               REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1.                     Mutual Representations and Warranties as of the
Effective Date.  Each Party represents and warrants to the other Party that, as
of the Effective Date:

 

10.1.1.                              Such Party is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation.

 

10.1.2.                              Such Party has all requisite corporate
power and corporate authority to enter into this Agreement and to carry out its
obligations under this Agreement.

 

10.1.3.                              All requisite corporate action on the part
of such Party, its directors and stockholders required by applicable Law for the
authorization, execution and delivery by such Party of this Agreement, and the
performance of all obligations of such Party under this Agreement, has been
taken.

 

10.1.4.                              The execution, delivery and performance of
this Agreement, and compliance with the provisions of this Agreement, by such
Party do not and shall not: (a) violate any provision of applicable Law or any
ruling, writ, injunction, order, permit, judgment or decree of any Governmental
Authority, (b) constitute a breach of, or default under (or an event which, with
notice or lapse of time or both, would become a default under) or conflict with,
or give rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by

 

39

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

which such Party or any of its assets are bound, or (c) violate or conflict with
any of the provisions of such Party’s organizational documents (including any
articles or memoranda of organization or association, charter, bylaws or similar
documents).

 

10.1.5.                              No consent, approval, authorization or
other order of, or filing with, or notice to, any Governmental Authority or
other Third Party is required to be obtained or made by such Party in connection
with the authorization, execution and delivery by the Parties of this Agreement.

 

10.2.                     Additional Representations, Warranties and Covenants
of Esperion.  Except as provided in Schedule 10.2, Esperion represents, warrants
and covenants to DSE that, as of the Effective Date:

 

10.2.1.                              Esperion has sufficient legal or beneficial
title and ownership of, or sufficient license rights under, the Esperion
Technology to grant the licenses under such Esperion Technology to DSE pursuant
to this Agreement, free and clear of all liens, claims, security interests or
other encumbrances of any kind (including prior license grants) that would
interfere, or the exercise of which would interfere, with DSE’s exercise of the
licenses or rights granted hereunder;

 

10.2.2.                              the Esperion Third Party Agreements
constitute all agreements pursuant to which Esperion has granted licensed rights
to DSE with respect to the Esperion Technology licensed to DSE hereunder, and
Esperion has provided DSE with a complete, true and correct copy of each
Esperion Third Party Agreement existing as of the Effective Date, and (i) each
such agreement is, and shall remain during the Term, in full force and effect,
(ii) Esperion is, and shall remain during the Term, in compliance with the terms
of each such agreement, and (iii) Esperion has not received any written notice
that it is not in such compliance;

 

10.2.3.                              Esperion and its Affiliates will not
materially breach or be in material default under any contract with any Third
Party (i) that is necessary for Esperion and its Affiliates to perform
Esperion’s obligations under this Agreement; (ii) the termination of which would
materially diminish the scope, exclusivity or any other right of DSE hereunder;
or (iii) that is an Esperion Third Party Agreement.  In the event that Esperion
receives notice of an alleged material breach by Esperion or its Affiliates
under any such Esperion Third Party Agreement, where termination of such
Esperion Third Party Agreement or any diminishment of the scope, exclusivity or
any other right of DSE or obligation of Esperion hereunder is being or could be
sought by the counterparty, then Esperion will promptly, but in no event less
than [***] days thereafter, provide written notice thereof to DSE.  Esperion
will not amend any such Esperion Third Party Agreements in any manner than
materially adversely affects DSE’s rights hereunder.

 

10.2.4.                              to Esperion’s knowledge, in the course of
Esperion’s Development of the Licensed Products prior to the Effective Date,
Esperion has not misappropriated the intellectual property rights of any Third
Party;

 

40

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

10.2.5.                              (a) Schedule 10.2.5 (Esperion Patent
Rights) sets forth a complete and accurate list of the Esperion Patent Rights
owned, either solely or jointly, by Esperion,  (b) to Esperion’s knowledge, the
Esperion Patent Rights are, or, upon issuance, will be, valid and enforceable
patents and no Third Party has challenged or threatened to challenge the scope,
validity or enforceability of any Esperion Patent Rights (including, by way of
example, through opposition or the institution or written threat of institution
of interference, nullity or similar invalidity proceedings before the United
States Patent and Trademark Office or any analogous foreign Governmental
Authority), and (c) Esperion or its Affiliates have timely paid all filing and
renewal fees payable with respect to such Esperion Patent Rights for which
Esperion controls prosecution and maintenance;

 

10.2.6.                              Esperion has not granted, and shall not
grant during the Term, any right to any Third Party or Governmental Authority
which would conflict with the rights granted to DSE hereunder;

 

10.2.7.                              Esperion shall not enter into any agreement
with any Third Party that would conflict with, limit or restrict the rights
granted to DSE under this Agreement;

 

10.2.8.                              Esperion is not party to or otherwise
subject to any agreement or arrangement which limits the ownership or licensed
rights of Esperion or its Affiliates with respect to, or limits the ability of
Esperion or its Affiliates to grant a license, sublicense or access, or provide
or provide access or other rights in, to or under, any intellectual property
right or material (including any Patent Right, Know-How or other data or
information), in each case, that would, but for such agreement or arrangement,
be included in the rights licensed or assigned to Esperion or its Affiliates
pursuant to this Agreement;

 

10.2.9.                              to Esperion’s knowledge, Esperion has
complied, or timely cured any noncompliance, with all applicable Laws, including
any duties of candor to applicable patent offices, in connection with the
filing, prosecution and maintenance of the Esperion Patent Rights;

 

10.2.10.                       Esperion has obtained from all inventors of
Esperion Technology owned by Esperion valid and enforceable agreements assigning
to Esperion each such inventor’s entire right, title and interest in and to all
such Esperion Technology;

 

10.2.11.                       the Development, Manufacture or Commercialization
in the DSE Territory of any Licensed Product as formulated and manufactured as
of the Effective Date does not and will not infringe any patent of any Third
Party, whether published as of the Effective Date or issuing at any time
thereafter; and

 

10.2.12.                       notwithstanding anything to the contrary
contained in this Agreement, the representations and warranties of Esperion
contained in this Agreement, all materials prepared by Esperion and provided by
Esperion to DSE and all materials prepared by any Third Party and provided by
Esperion to DSE do not, to Esperion’s knowledge, contain any untrue statement of
a material fact or omit to state a material fact necessary in order

 

41

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

10.3.                     Warranty Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS
ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH
RESPECT TO ANY TECHNOLOGY, ESPERION TECHNOLOGY (WITH RESPECT TO ESPERION),
PRODUCT, PROGRAM, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THE
AGREEMENT AND HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT WITH RESPECT TO ANY AND
ALL OF THE FOREGOING.  EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR
WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY LICENSED
PRODUCT PURSUANT TO THE AGREEMENT SHALL BE SUCCESSFUL OR THAT ANY PARTICULAR
SALES LEVEL WITH RESPECT TO ANY LICENSED PRODUCT SHALL BE ACHIEVED.

 

10.4.                     Exclusivity.    For the first [***] years of the Term
of this Agreement, neither Party nor their Affiliates shall, either alone or
with or through Third Parties, [***].  For the first [***] years of the Term of
this Agreement, neither Party nor their Affiliates shall, either alone or with
or through Third Parties, [***].  Notwithstanding the foregoing limitations,
nothing in this Section 10.4 (Exclusivity) shall limit, restrict or impair DSE’s
and its Affiliates’ right to continue to develop, manufacture, sell, offer for
sale, or have sold [***] during the Term of this Agreement.

 

10.5.                     Certain Other Covenants.

 

10.5.1.                              Compliance.  Esperion and its Related
Parties shall Develop, Manufacture and Commercialize the Licensed Products in
material compliance with all applicable Laws, including current governmental
regulations concerning GLP, GCP and cGMP.  DSE and its Related Parties shall
Commercialize the Licensed Products in material compliance with all applicable
Laws, including current governmental regulations concerning GCP and cGMP.

 

10.5.2.                              Conflicting Agreements. DSE shall not enter
into any agreement with any Third Party that would conflict with, limit or
restrict DSE’s ability to comply with its obligations under this Agreement.
Esperion shall not enter into any agreement with any Third Party that would
conflict with, limit or restrict Esperion’s ability to comply with its
obligations under this Agreement.

 

10.5.3.                              No Debarment.  Each Party shall use
commercially reasonable efforts to not use, in any capacity in connection with
this Agreement or the performance of its obligations under this Agreement, any
Person that has been debarred pursuant to Section 306 of the FD&C Act, or that
is the subject of a conviction described in such section.  Each Party agrees to
inform the other Party in writing immediately if it or any Person that

 

42

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

is performing activities under this Agreement, is debarred or is subject to
debarment or is the subject of a conviction described in Section 306, or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of such Party’s knowledge, is threatened, relating to
the debarment or conviction of such Party or any Person or entity used in any
capacity by such Party or any of its Affiliates in connection with performance
of its other obligations under this Agreement.

 

11.                               INDEMNIFICATION; LIMITATION OF LIABILITY;
INSURANCE

 

11.1.                     General Indemnification by DSE.  DSE shall indemnify,
hold harmless and defend Esperion, its Related Parties, and their respective
directors, officers, employees and agents (“Esperion Indemnitees”) from and
against any and all Third Party claims, suits, losses, liabilities, damages,
costs, fees and expenses (including reasonable attorneys’ fees and litigation
expenses) (collectively, “Losses”) arising out of or resulting from, directly or
indirectly, (a) any breach of, or inaccuracy in, any representation or warranty
made by DSE in this Agreement, or any breach or violation of any covenant or
agreement of DSE in or in the performance of this Agreement (b) the
Commercialization of the Licensed Product anywhere in the DSE Territory,  or
(c) the negligence or willful misconduct by or of DSE and its Related Parties,
and their respective directors, officers, employees and agents in the
performance of DSE’s obligations under this Agreement.  DSE shall have no
obligation to indemnify the Esperion Indemnitees to the extent that the Losses
arise out of or result from, directly or indirectly, any breach of, or
inaccuracy in, any representation or warranty made by Esperion in this
Agreement, or any breach or violation of any covenant or agreement of Esperion
in the performance of this Agreement, or the negligence or willful misconduct by
or of any of the Esperion Indemnitees, or matters for which Esperion is
obligated to indemnify DSE Indemnitees under Section 11.2 (General
Indemnification by Esperion).

 

11.2.                     General Indemnification by Esperion.  Esperion shall
indemnify, hold harmless, and defend DSE, its Related Parties and their
respective directors, officers, employees and agents (“DSE Indemnitees”) from
and against any and all Third Party Losses arising out of or resulting from,
directly or indirectly, (a) any breach of, or inaccuracy in, any representation
or warranty made by Esperion in this Agreement, or any breach or violation of
any covenant or agreement of Esperion in or in the performance of this
Agreement, (b) the Development  of the Licensed Product by Esperion or any of
its Affiliates, (c) the Commercialization of the Licensed Product anywhere in
the Esperion Territory, or (d) the negligence or willful misconduct by or of
Esperion and its Related Parties, and their respective directors, officers,
employees and agents in the performance of Esperion’s obligations under this
Agreement. Esperion shall have no obligation to indemnify the DSE Indemnitees to
the extent that the Losses arise out of or result from, directly or indirectly,
any breach of, or inaccuracy in, any representation or warranty made by DSE in
this Agreement, or any breach or violation of any covenant or agreement of DSE
in or in the performance of this Agreement, or the negligence or willful
misconduct by or of any of the DSE Indemnitees, or matters for which DSE is
obligated to indemnify Esperion Indemnitees under Section 11.1 (General
Indemnification by DSE).

 

43

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

11.3.                     Indemnification Procedure.  In the event of any such
claim against any DSE Indemnitee or Esperion Indemnitee (individually, an
“Indemnitee”), the indemnified Party shall promptly notify the other Party in
writing of the claim and the indemnifying Party shall manage and control, at its
sole expense, the defense of the claim and its settlement. The Indemnitee shall
cooperate with the indemnifying Party and may, at its option and expense, be
represented in any such action or proceeding. The indemnifying Party shall not
be liable for any settlements, litigation costs or expenses incurred by any
Indemnitee without the indemnifying Party’s written authorization.
Notwithstanding the foregoing, if the indemnifying Party believes that any of
the exceptions to its obligation of indemnification of the Indemnitees set forth
in Sections 11.1 (General Indemnification by DSE) or 11.2 (General
Indemnification by Esperion)  may apply, the indemnifying Party shall promptly
notify the Indemnitees, which shall then have the right to be represented in any
such action or proceeding by separate counsel at their expense, provided that
the indemnifying Party shall be responsible for payment of such expenses if the
Indemnitees are ultimately determined to be entitled to indemnification from the
indemnifying Party for the matters to which the indemnifying Party notified the
Indemnitees that such exception(s) may apply.

 

11.4.                     Limitation of Liability.  NEITHER PARTY HERETO SHALL
BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT
OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST
PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THE AGREEMENT, REGARDLESS OF
ANY NOTICE OF SUCH DAMAGES, EXCEPT AS A RESULT OF A PARTY’S WILLFUL MISCONDUCT
OR A BREACH OF SECTION 7 (CONFIDENTIALITY AND PUBLICATION).  NOTHING IN THIS
SECTION 11.4 (LIMITATION OF LIABILITY) IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY.

 

11.5.                     Insurance.  Each Party shall, at its own expense,
maintain general commercial liability insurance, including products liability
insurance, contractual liability, bodily injury, property damage and personal
injury coverage adequate to cover its obligations and liabilities under this
Agreement and the Supply Agreement, and which are consistent with normal
business practices of comparable companies with respect to similar obligations
and liabilities.  Such coverage shall be purchased for a minimum limit of [***]
U.S. Dollars ($[***]) for any one (1) claim or all damages combined.  The
Parties shall maintain such insurance for so long as this Agreement or the
Supply Agreement is in effect, and shall from time to time provide copies of
certificates of such insurance to each other upon request.  If the insurance
policy is written on a claims-made basis, then the coverage must be kept in
place for at least [***] years after the termination of this Agreement.

 

44

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

12.                               INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION
AND RELATED MATTERS

 

12.1.                     Inventorship; Ownership.

 

12.1.1.                              Inventorship.  Inventorship for inventions
made during the course of the performance of this Agreement shall be determined
in accordance with applicable patent Laws for determining inventorship.

 

12.1.2.                              Ownership. Esperion shall own the entire
right, title and interest in and to all inventions it Invents during the Term. 
The Parties shall jointly own the entire right, title and interest in and to all
inventions they Invent jointly during the Term.

 

12.1.3.                              Employee Assignment.  Each Party shall
ensure that all of its employees and all of its Affiliates’ employees acting
under its or its Affiliates’ authority in the performance of this Agreement
assign to such Party under a binding written agreement all Know-How and Patent
Rights discovered, made, conceived by such employee as a result of such
employee’s employment.  In the case of all Third Parties acting in the
performance a Party’s obligations under this Agreement, such as consultants,
subcontractors, licensees, Sublicensees, outside contractors, clinical
investigators, agents, or non-employees working for non-profit academic
institutions, the Party that engages such Third Party shall ensure that such
Third Party is also so obligated under such an agreement, unless otherwise
approved by the Parties.

 

12.1.4.                              Right to Practice Joint Technology. 
Subject to the rights and licenses granted to, and the obligations (including
royalty obligations) of each Party, either Party is entitled to practice Joint
Technology for all purposes on a worldwide basis and license Joint Technology
without consent of and without a duty of accounting to the other Party.  Each
Party will grant and hereby does grant all permissions, consents and waivers
with respect to, and all licenses under, the Joint Technology, throughout the
world, necessary to provide the other Party with such rights of use and
exploitation of the Joint Technology, and will execute documents as necessary to
accomplish the foregoing.

 

12.2.                     Prosecution and Maintenance of Patent Rights.

 

12.2.1.                              Prosecution of Esperion Patent Rights and
Joint Patent Rights.

 

(a)                                                              Esperion has
the sole responsibility to, at Esperion’s discretion, file, prosecute, and
maintain (including the defense of any interference or opposition proceedings or
inter partes review and any equivalent proceedings in the Territory), all
Esperion Patent Rights and Joint Patent Rights.

 

(b)                                                              Esperion shall
furnish to DSE, via electronic mail or such other method as mutually agreed by
the Parties, copies of documents received from outside counsel in the course of
filing, prosecution or maintenance of or copies of documents filed with the
relevant national patent offices with respect to the filing, prosecution, and
maintenance of all Esperion Patent Rights and Joint Patent Rights in the DSE
Territory within a reasonable time after the receipt or filing of such
documents.  Esperion shall provide DSE and its patent counsel with a reasonable
opportunity to consult with and provide comments to Esperion and its patent
counsel regarding the filing and contents of any such

 

45

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

application, amendment, submission or response. All timely advice and
suggestions of DSE and its patent counsel shall be taken into consideration in
good faith by Esperion and its patent counsel in connection with such filing.

 

(c)                                                               In the event
that Esperion elects not to maintain patent protection on any Esperion Patent
Rights or Joint Patent Rights in the DSE Territory for other than strategic
reasons, Esperion shall notify DSE at least [***] days before any such Patent
Rights would become abandoned or otherwise forfeited, and Esperion shall assign
all of its right, title and interest in and to such Esperion Patent Rights or
Joint Patent Rights to DSE at DSE’s sole cost and expense, and such Esperion
Patent Rights or Joint Patent Rights shall become patent rights solely owned by
DSE; provided that, if such assignment is not possible, then DSE shall have the
right (but not the obligation), at its sole cost and expense, to prosecute and
maintain in any country patent protection on such Esperion Patent Rights or
Joint Patent Right in the name of Esperion.

 

12.3.                     Third Party Infringement.

 

12.3.1.                              Notice of Infringement.  During the Term,
each Party will promptly notify the other Party in writing of any known or
suspected infringement or unauthorized use or misappropriation by a Third Party
of any Esperion Technology or Joint Technology  concerning any product intended
for use in preventing, diagnosing or treating any disease or condition in humans
(including development, Manufacture, or Commercialization) in the DSE Territory
(such infringement or unauthorized use or misappropriation, “Competing
Infringement”) of which such Party becomes aware. The notifying Party will
provide the other Party with all evidence available to it supporting its belief
that there is Competing Infringement.

 

12.3.2.                              Right to Enforce. Subject to the provisions
of any Esperion Third Party Agreement, DSE shall have the first right, but not
the obligation, to take any reasonable measures it deems appropriate with
respect to any Competing Infringement in the DSE Territory under any Esperion
Technology or Joint Technology.  Such measures may include (a) initiating or
prosecuting an infringement, misappropriation or other appropriate suit or
action (each an “Infringement Action”) in the DSE Territory, or (b) subject to
Section 8.1.2 (DSE Sublicense Rights), granting adequate rights and licenses to
any Third Party necessary to render continued Competing Infringement in the DSE
Territory non-infringing.  Notwithstanding the foregoing, if DSE does not inform
Esperion that it intends to either initiate such an Infringement Action or grant
adequate rights and licenses to such Third Party within [***] days after DSE’s
receipt of a notice of infringement pursuant to Section 12.3.1 (Notice of
Infringement), then Esperion will have the second right, but not the obligation,
to initiate such Infringement Action, but solely with respect to any Esperion
Technology or Joint Technology.

 

12.3.3.                              Control; Cooperation.  The Party initiating
any Infringement Action (such Party, the “Responsible Party”) shall have the
right to control the initiation and

 

46

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

prosecution of any Infringement Action, including the right to select counsel
therefor, at its own expense.  If requested by the Responsible Party, the other
Party shall join as a party to such Infringement Action and will execute and
cause its Affiliates to execute all documents necessary for the Responsible
Party to initiate, prosecute, maintain or defend such action or proceeding.  In
addition, at the Responsible Party’s request, the other Party shall provide
reasonable assistance to the Responsible Party in connection with an
Infringement Action at no charge to the Responsible Party except for
reimbursement by the Responsible Party of reasonable Out-of-Pocket Costs
incurred in rendering such assistance.

 

12.3.4.                              Sharing of Recoveries.  Any amounts
recovered by either Party pursuant to this Section 12.3 (Third Party
Infringement) will be used first to reimburse the Parties for their reasonable
costs and expenses, including attorneys’ fees incurred in making such recovery
(which amounts will be allocated pro rata if insufficient to cover the totality
of such expenses) with any remainder [***].

 

12.4.                     Third Party Claims.  If a Third Party sues a Party
(the “Sued Party”) alleging that the Sued Party’s, or the Sued Party’s
Sublicensee’s, Development, Manufacture or Commercialization of the Licensed
Product infringes or will infringe said Third Party’s intellectual property,
then upon the Sued Party’s request and in connection with the Sued Party’s
defense of any such Third Party suit, the other Party will provide reasonable
assistance to the Sued Party for such defense. The Sued Party will keep the
other Party, if such other Party has not joined in such suit, reasonably
informed on a quarterly basis, in person or by telephone, prior to and during
the pendency of any such suit.

 

12.5.                     Common Interest.  All information exchanged between
the Parties representatives pursuant to this Section 12 (Intellectual Property)
regarding the preparation, filing, prosecution, maintenance, or enforcement of
Patent Rights will be deemed Confidential Information.  In addition, the Parties
acknowledge and agree that, with regard to such preparation, filing,
prosecution, maintenance, and enforcement of the Esperion Patent Rights and
Joint Patent Rights the interests of the Parties as collaborators and licensor
and licensee are to obtain the strongest patent protection possible, and as
such, are aligned and are legal in nature.  The Parties agree and acknowledge
that they have not waived, and nothing in this Agreement constitutes a waiver
of, any legal privilege concerning such Patent Rights, including privilege under
the common interest doctrine and similar or related doctrines.

 

12.6.                     Patent Term Extensions.

 

12.6.1.                              Esperion Patent Rights.  Subject to the
provisions of any Esperion Third Party Agreement, Esperion shall use
Commercially Reasonable Efforts to obtain all available extensions of Esperion
Patent Rights in the DSE Territory, as requested by DSE.

 

12.6.2.                              Joint Patent Rights.  Esperion shall have
the exclusive right in its sole discretion to obtain all available extensions of
any Joint Patent Rights.  DSE shall provide any reasonably necessary powers of
attorney and shall provide any other assistance, at

 

47

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Esperion’s sole cost and expense, which Esperion reasonably requests to enable
Esperion to obtain any such extensions.

 

12.7.                     Trademarks.

 

12.7.1.                              Prosecution of Esperion Trademarks;
General. Esperion shall have the sole responsibility to file, prosecute,
register and maintain (including the defense of opposition proceedings and any
equivalent proceedings) Esperion Trademarks and back-up trademarks (including
any logo associated therewith), which shall not be confusingly similar to any
DSE mark, on a timely manner at its sole cost and expense in the DSE Territory
throughout the Term. Consistent with DSE’s exclusive right to such Esperion
Trademarks under Section 8.1.1 (Exclusive License Grant), DSE shall use any
Esperion Trademarks in a manner consistent with this Agreement, including the
Global Branding Strategy, and for no other purpose.  DSE shall use any Esperion
Trademarks in a manner consistent with trademark usage guidelines provided by
Esperion from time-to-time.   Subject to the foregoing: (i) DSE shall not use
any other marks that are confusingly similar to an Esperion Trademark, (ii) all
rights in each of the Esperion Trademarks shall remain at all times the sole
property of Esperion, and all use of such Esperion Trademarks shall inure to the
benefit of Esperion, and (iii) DSE agrees not to contest or attack Esperion’s
ownership of the Esperion Trademarks.

 

12.7.2.                              Third Party Infringement.

 

(a)                                                              Notice of
Infringement.  During the Term, each Party will promptly notify the other Party
in writing of any known or suspected infringement or unauthorized use or
misappropriation by a Third Party of Esperion Trademarks in the DSE Territory
(such infringement or unauthorized use or misappropriation, “Competing
Infringement”) of which such Party becomes aware. The notifying Party will
provide the other Party with all evidence available to it supporting its belief
that there is Competing Infringement.

 

(b)                                                              Right to
Enforce. Esperion shall have the first right, but not the obligation, to take
any reasonable measures it deems appropriate with respect to any Competing
Infringement in the DSE Territory.  Such measures may include initiating or
prosecuting an infringement, misappropriation or other appropriate suit or
action (each an “Infringement Action”) in the DSE Territory.  Notwithstanding
the foregoing, if Esperion does not inform DSE that it intends to initiate such
an Infringement Action to such Third Party within [***] days after Esperion’s
receipt of a notice of infringement pursuant to Section 12.7.2(a)(Notice of
Infringement), then DSE will have the second right, but not the obligation, to
initiate such Infringement Action.

 

(c)                                                               Control;
Cooperation.  The Party initiating any Infringement Action (such Party, the
“Responsible Party”) shall have the right to control the initiation and
prosecution of any Infringement Action, including

 

48

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

the right to select counsel therefor, at its own expense.  If requested by the
Responsible Party, the other Party shall join as a party to such Infringement
Action and will execute and cause its Affiliates to execute all documents
necessary for the Responsible Party to initiate, prosecute, maintain or defend
such action or proceeding.  In addition, at the Responsible Party’s request, the
other Party shall provide reasonable assistance to the Responsible Party in
connection with an Infringement Action at no charge to the Responsible Party
except for reimbursement by the Responsible Party of reasonable Out-of-Pocket
Costs incurred in rendering such assistance.

 

(d)                                                              Sharing of
Recoveries.  Any amounts recovered by either Party pursuant to this
Section 12.7.2 (Third Party Infringement) will be used first to reimburse the
Parties for their reasonable costs and expenses, including attorneys’ fees
incurred in making such recovery (which amounts will be allocated pro rata if
insufficient to cover the totality of such expenses) with [***].

 

12.7.3.                              Third Party Claims. Esperion shall warrant
Esperion Trademarks does not infringe other intellectual property rights in the
DSE Territory. If the use of Esperion Trademarks infringes any other
intellectual property rights in the DSE Territory, Esperion shall hold DSE, its
Affiliates and its Sublicensees harmless and indemnified against any Losses
suffered as a result of such Third Party’s Claims.

 

13.                               TERM AND TERMINATION; REMEDIES

 

13.1.                     Term. This Agreement shall be effective as of the
Effective Date and, unless terminated earlier pursuant to Section 13.2
(Termination Rights), this Agreement shall continue in effect until the
expiration of the last to expire of the Royalty Terms (“Term”).  Upon the
expiration of the Term without this Agreement being terminated earlier pursuant
to Section 13.2 (Termination Rights), DSE’s rights to the Licensed Products and
all license grants to DSE hereunder shall continue, shall remain exclusive to
DSE (even as to Esperion) and shall become fully paid-up, royalty-free,
perpetual and irrevocable.

 

13.2.                     Termination Rights. This Agreement may not be
terminated by either Party except as provided in this Section 13.2 (Termination
Rights).

 

13.2.1.                              Termination of Agreement for Convenience. 
DSE shall have the right to terminate the Agreement in its entirety at any time
after the [***] anniversary of the Effective Date on [***] months’ prior written
notice to Esperion.

 

13.2.2.                              Termination of Agreement in its Entirety
for Cause. This Agreement may be terminated in its entirety at any time during
the Term upon written notice by either Party if the other Party is in material
breach of its obligations hereunder and has not cured such breach within [***]
days in the case of any undisputed payment

 

49

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

breach, or within [***] days in the case of all other breaches, after notice
requesting cure of the breach; provided, however, that if any breach other than
a payment breach is not reasonably curable within [***] days and if a Party is
making a bona fide effort to cure such breach, such termination shall be delayed
for a time period to be agreed by both Parties, not to exceed an additional
[***] days, in order to permit such Party a reasonable period of time to cure
such breach; provided further, that if the alleged material breach relates to
non-payment of any amount due under this Agreement (i.e., a payment breach), the
cure period shall be tolled pending resolution of any bona fide dispute between
the Parties as to whether such payment is due.

 

13.2.3.                              Challenges of Patent Rights.  If, during
the Term, DSE (a) commences or participates in any action or proceeding
(including any patent opposition or re-examination proceeding), or otherwise
asserts any claim, challenging or denying the validity or enforceability of any
claim of any Esperion Patent Rights that have been specifically identified to
DSE in writing (including as of the Effective Date, as set forth and identified
on Schedule 10.2.5 or (b) actively assists any other Person in bringing or
prosecuting any action or proceeding (including any patent opposition or
re-examination proceeding) challenging or denying the validity or enforceability
of any claim of such Patent Rights (each of (a) and (b), a “Patent Challenge”),
then, to the extent permitted by the applicable Laws, Esperion shall have the
right, exercisable within [***] days following receipt of notice regarding such
Patent Challenge, in its sole discretion, to give notice DSE that Esperion may
terminate the license(s) granted to under such Patent Right(s) to DSE pursuant
to this Agreement [***] days following such notice (or such longer period as the
Esperion may designate in such notice), and, unless DSE withdraws or causes to
be withdrawn all such challenge(s) (or in the case of ex-parte proceedings,
multi-party proceedings, or other Patent Challenges that DSE does not have the
power to unilaterally withdraw or cause to be withdrawn, DSE ceases actively
assisting any other party to such Patent Challenge and, to the extent DSE is a
party to such Patent Challenge, it withdraws from such Patent Challenge) within
such [***]-day period, Esperion shall have the right to terminate the
license(s) granted to under such Patent Right(s) to DSE pursuant to the
Agreement by providing written notice thereof to DSE.

 

13.2.4.                              [reserved]

 

13.2.5.                              Termination for Lack of Regulatory
Approval.  In the event that the first Regulatory Approval in the DSE Territory
is not obtained on or before the end of 2021, then DSE may terminate this
Agreement in its entirety upon written notice to Esperion.

 

13.2.6.                              Effect of Change of Control. DSE may
terminate this Agreement forthwith upon written notice to Esperion in the event
that there is a Change of Control of Esperion. Esperion shall give DSE written
notice of any such Change of Control prior to the effective date thereof.

 

50

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

13.2.7.                              Bankruptcy.  In the event that the
performance of the respective obligations of this Agreement become untenable as
a result of a Party filing a petition of bankruptcy, enters into insolvency or
liquidation proceedings either voluntarily or involuntarily, or if a receiver is
appointed with respect to the assets of such Party, or any similar action is
filed under Applicable Laws, and such measure is not dismissed [***] days, to
the extent permitted by the Applicable Laws of the Territory, the other Party
may terminate this Agreement by written notice to such Party. Notwithstanding
the foregoing, the Parties acknowledge that a Party to this Agreement may, from
time-to-time, make changes in its corporate structure, including inter alia
changes in the shareholdings of Affiliates, which would not constitute a case of
bankruptcy under this Section 13.2.7 (Bankruptcy).

 

13.3.                     Effect of Termination.

 

13.3.1.                              Consequences of Termination or Expiration
of this Agreement. If this Agreement expires or is terminated by a Party prior
to its expiration, in each case, in its entirety at any time and for any reason,
then the following terms will apply as specified below:

 

(a)                                                              Licenses.  Upon
termination of this Agreement prior to expiration, the licenses granted by
Esperion to DSE under this Agreement will terminate and DSE, its Affiliates, and
its Sublicensees will cease selling Licensed Products in the DSE Territory.

 

(b)                                                              Return of
Information and Materials.  Upon termination or expiration, the Parties will
return (or destroy, as directed by the other Party) all data, files, records,
and other materials containing or comprising the other Party’s Confidential
Information.  Notwithstanding the foregoing, the Parties will be permitted to
retain one copy of such data, files, records, and other materials for archival
and legal, financial and tax compliance purposes.

 

(c)                                                               Accrued
Rights.  Termination of this Agreement for any reason will be without prejudice
to any rights or financial compensation that will have accrued to the benefit of
a Party prior to such termination.  Such termination will not relieve a Party
from obligations that are expressly indicated to survive the termination of this
Agreement.

 

(d)                                                              Survival.  The
following provisions of this Agreement will survive the expiration or earlier
termination of this Agreement:  Sections 1 (in its entirety), 2.3.4, 6.3, 7 (in
its entirety), 9.5 (including with respect to a final royalty report covering
the period through the effective date of termination), 9.6, 9.7, 9.8, 9.9, 9.10,
9.11, 10.3, 11 (in its entirety), 12.1.4, 12.2-12.6 (inclusive and solely with
respect to Joint Patent Rights), 13.1, 13.3, 13.4, 14.1, 14.3-14.11 (inclusive)
and 14.16.

 

51

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

13.4.                     Special Consequences of Certain Terminations.  If
Esperion terminates this Agreement for any reason[***] then, in addition to the
terms set forth in Section13.3.1 (Consequences of Termination or Expiration of
this Agreement), the following additional terms will also apply:

 

13.4.1.                              License Grant.  The license granted by DSE
to Esperion under Section 8.2 (License Grants to Esperion) shall automatically
become irrevocable, perpetual and worldwide;

 

13.4.2.                              Disclosure of Certain Commercialization
Related Information.  DSE will disclose to Esperion for use with respect to the
further Commercialization of the Licensed Product, material information
pertaining to pricing and market access strategy and health economic study
information, in each case for the Licensed Product in the DSE Territory in the
possession of DSE as of the date of such reversion that relate to such Licensed
Products that is necessary for the continued Commercialization of such Licensed
Products in the DSE Territory;

 

13.4.3.                              Regulatory Materials.  Within [***] days
following the date of the termination, DSE will assign, and hereby does assign,
to Esperion all of DSE’s right, title and interest in and to all Regulatory
Materials for the Licensed Products, including any Regulatory Approvals and
Pricing and Reimbursement Approvals that relate to the applicable Licensed
Product;

 

13.4.4.                              Trademarks.  DSE will license to Esperion
any trademarks that are specific to Licensed Products solely for use with such
Licensed Product; provided, however, that in no event will DSE have any
obligation to license to Esperion any trademarks used by DSE other than in
connection with a Licensed Product or any other trademarks of DSE; and

 

13.4.5.                              Stock of Finished Drug Product.  DSE will
have the right to continue to sell and otherwise Commercialize all of the
inventory of finished drug product for such Licensed Product held by DSE as of
the effective date of termination and DSE shall continue to pay to Esperion any
applicable royalties due on any such sales.

 

13.4.6.                              Transition Activities.

 

(a)                                                              The Parties
wish to provide a mechanism to ensure that, assuming the Licensed Product is
available to patients as of the reversion date, patients who were being treated
with the Licensed Product prior to such termination or who desire access to the
Licensed Product can continue to have access to such Licensed Product while the
regulatory and commercial responsibilities for the Licensed Product are
transitioned from DSE to Esperion. As such, Esperion may request DSE to perform
transition activities that are necessary or useful to (1) transition DSE’s
Commercialization activities (if any) to Esperion to minimize disruption to
sales, (2) provide patients with continued access to the applicable Licensed
Products (if applicable), (3) enable Esperion

 

52

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(or Esperion’s designee) to assume and execute the responsibilities under all
Regulatory Approvals and ongoing Clinical Studies for the applicable Licensed
Product, and (4) ensure long-term continuity of supply for the Licensed Product
(collectively, the “Transition Activities”), but no longer than [***] year
following the effective date of termination.

 

(b)                                                              Esperion may
elect to have DSE perform the applicable Transition Activities by providing
written notice to DSE no later than [***] days following the effective date of
the termination. If Esperion requests Transition Activities, the Parties will
mutually agree upon a transition plan for DSE to perform the applicable
Transition Activities including delivery and transition dates. In addition, the
Parties will establish a transition committee consisting of at least each
Party’s Alliance Managers, and up to [***] additional representatives from each
Party who are from other relevant functional groups to facilitate a smooth
transition. While DSE is providing applicable Transition Activities, DSE and
Esperion will agree on talking points and a communication plan to customers,
specialty pharmacies, physicians, regulatory authorities, patient advocacy
groups, and clinical study investigators, in each case only if applicable at the
time of reversion, and DSE will make all such communications to such applicable
entities in accordance with the mutually agreed talking points.

 

(c)                                                               [***] Esperion
will own all revenue derived from the Licensed Product after the termination
date and DSE will remit all such revenues to Esperion no later than the [***]
day following the end of the month in which such revenue was received.

 

14.                               MISCELLANEOUS

 

14.1.                     Standstill Agreement.

 

14.1.1.                              Standstill Term.  During the period
commencing on the Effective Date and expiring on the date that is[***] years
after the end of the Term (such period, as it may earlier terminate pursuant to
Section 14.1.2 (Termination of Standstill), the “Standstill Term”), neither DSE
nor any of its Affiliates shall, directly or indirectly (and DSE shall cause
such Affiliates not to), except as expressly invited in writing by Esperion (for
purposes of this Section 14.1(Standstill Agreement), DSE, together with such
Affiliates, being referred to, collectively, as the “Investor”):

 

(a)                                                              [***] ;

 

(b)                                                              [***], in each
case without the prior written consent of the Board of Directors of Esperion
(the “Board”) or an authorized committee thereof;

 

(c)                                                               [***];

 

53

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(d)                                                              [***];

 

(e)                                                               [***];

 

(f)                                                                [***];

 

(g)                                                              act in concert
with any Third Party to take any action in clauses (a) through (e) above, or
form, join or in any way participate in a partnership, limited partnership,
syndicate or other group within the meaning of Section 13(d)(3) of the
Securities Act of 1934, as amended, or any successor thereto;

 

(h)                                                              enter into
discussions, negotiations, arrangements or agreements with any Person relating
to the foregoing actions referred to in clauses (a) through (g) above; or

 

(i)                                                                 [***];

 

provided that (A) nothing contained in this Section 14.1.1 (Standstill Term)
shall prohibit the Investor or its Affiliates from [***] with, Esperion, and
(B) the prohibitions set forth in the foregoing clauses (a) through
(h) (collectively, the “Standstill Provisions”) shall not apply to (i) [***].

 

14.1.2.                              Termination of Standstill.  Provided the
Investor has not violated Section 14.1.1(c), (d), (f) or (h) with respect to the
Offeror referred to in Section 14.1.1 (Standstill Term), the restrictions
contained in Section 14.1.1 (Standstill Term) shall terminate upon the earlier
to occur of:

 

(a)                                                              [***];

 

(b)                                                              [***];

 

(c)                                                               [***] or

 

(d)                                                              [***];

 

provided, however, that if any of the transactions referred to above terminates,
then the restrictions contained in Section 14.1.1shall again be applicable.

 

14.2.                     Assignment.  Except as provided in this Section 14.2
(Assignment), this Agreement may not be assigned or otherwise transferred, nor
may any right or obligation hereunder be assigned or transferred, by either
Party without the written consent of the other Party.  Notwithstanding the
foregoing, either Party may, without the other Party’s written consent, assign
this Agreement and its rights and obligations hereunder in whole or in part to
an Affiliate or to a party that acquires, by or otherwise in connection with,
merger, sale of

 

54

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

assets or otherwise, all or substantially all of the business of the assigning
Party to which the subject matter of this Agreement relates, provided that the
assignee assumes all of the assigning Party’s obligations under this Agreement,
subject to Section 14.15.2 (Future Acquisition of a Party or its Business). The
assigning Party shall remain responsible for the performance by its assignee of
this Agreement or any obligations hereunder so assigned. Any purported
assignment in violation of this Section 14.2 (Assignment) shall be void.

 

14.3.                     Governing Law.  The Agreement shall be construed and
the respective rights of the Parties determined in accordance with the
substantive Laws of the State of New York, notwithstanding any provisions of New
York Law or any other Law governing conflicts of laws to the contrary.

 

14.4.                     Jurisdiction.  Each Party by its execution hereof,
(a) hereby irrevocably submits to the jurisdiction of the courts sitting in New
York City, New York, for the purpose of any dispute arising between the Parties
in connection with this Agreement (each, an “Action”), except as otherwise
expressly provided in this Agreement; (b) hereby waives, to the extent not
prohibited by applicable Law, and agrees not to assert, by way of motion, as a
defense or otherwise, in any such Action, any claim that (i) it is not subject
personally to the jurisdiction of the above-named court, (ii) its property is
exempt or immune from attachment or execution, (iii) any such Action brought in
the above-named court should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than the above-named court,
or should be stayed by reason of the pendency of some other proceeding in any
other court other than the above-named court, or (iv) this Agreement or the
subject matter hereof may not be enforced in or by such court; and (c) hereby
agrees not to commence any such Action other than before the above-named court.
Notwithstanding the previous sentence a Party may commence any Action in a court
other than the above-named court solely for the purpose of enforcing an order or
judgment issued by the above-named court.

 

14.5.                     Entire Agreement; Amendments.  The Agreement contains
the entire understanding of the Parties with respect to the subject matter
hereof, and supersedes all previous arrangements with respect to the subject
matter hereof, whether written or oral, including that Confidentiality Letter
Agreement dated June 15, 2018  (provided that all information disclosed or
exchanged under such agreement will be treated as Confidential Information
hereunder).  This Agreement (other than the Schedules attached hereto) may be
amended, or any term hereof modified, only by a written instrument duly-executed
by authorized representatives of both Parties hereto.  The Schedules attached
hereto may be amended, or any term hereof modified, only by a written instrument
duly-executed by authorized representatives of both Parties hereto, except to
the extent expressly provided in this Agreement.

 

14.6.                     Severability.  If any provision hereof should be held
invalid, illegal or unenforceable in any respect by a competent court in any
jurisdiction, the invalid, illegal or unenforceable provision(s) shall be
severed from this Agreement and shall not affect the validity of this Agreement
as a whole.

 

55

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

14.7.                     Headings.  The captions to the Sections hereof are not
a part of this Agreement, but are merely for convenience to assist in locating
and reading the several Sections hereof.

 

14.8.                     Waiver of Rule of Construction.  Each Party has had
the opportunity to consult with counsel in connection with the review, drafting
and negotiation of this Agreement. Accordingly, the rule of construction that
any ambiguity in this Agreement shall be construed against the drafting Party
shall not apply.

 

14.9.                     Interpretation.  Except where the context expressly
requires otherwise, (a) the use of any gender herein shall be deemed to
encompass references to either or both genders, and the use of the singular
shall be deemed to include the plural (and vice versa); (b) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation” and shall not be interpreted to limit the provision to which it
relates; (c) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (d) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (e) any reference
herein to any Person shall be construed to include the Person’s successors and
permitted assigns; (f) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in each of
their entirety, as the context requires, and not to any particular provision
hereof; (g) all references herein to Sections or Schedules shall be construed to
refer to Sections or Schedules of this Agreement, and references to this
Agreement include all Schedules hereto; (h) the word “notice” means notice in
writing (whether or not specifically stated) and shall include notices,
consents, approvals and other written communications contemplated under this
Agreement; (i) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging); (j) references to any specific law, rule or regulation,
or article, Section or other division thereof, shall be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof; and (k) the term “or” shall be interpreted in the inclusive
sense commonly associated with the term “and/or.”

 

14.10.              No Implied Waivers; Rights Cumulative.  Except as expressly
provided in this Agreement, no failure on the part of Esperion or DSE to
exercise, and no delay in exercising, any right, power, remedy or privilege
under this Agreement, or provided by statute or at Law or in equity or
otherwise, shall impair, prejudice or constitute a waiver of any such right,
power, remedy or privilege or be construed as a waiver of any breach of this
Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.

 

14.11.              Notices.  All notices which are required or permitted
hereunder shall be in writing and sufficient if delivered personally, sent by
nationally-recognized overnight courier

 

56

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

 

If to Esperion, to:

Esperion Therapeutics, Inc.

 

3891 Ranchero Drive, Suite 150

 

Ann Arbor, MI 48108

 

U.S.A.

 

Attention: Chief Executive Officer

 

 

With a copy to:

Goodwin Procter LLP

 

100 Northern Avenue

 

Boston, Massachusetts 02110

 

U.S.A.

 

Attention: Christopher Denn

 

 

If to DSE, to:

Daiichi Sankyo Europe GmbH

 

Zielstattstrasse 48

 

81379 Munich

 

Germany

 

Attention: Partner Management Department

 

 

With a copy to:

Daiichi Sankyo Europe GmbH

 

Zielstattstrasse 48

 

81379 Munich

 

Germany

 

Attention: General Counsel, Legal Department

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. In addition,
each Party shall deliver a courtesy copy to the other Party’s Alliance Manager
concurrently with such notice. Any such notice shall be deemed to have been
given: (a) when delivered if personally delivered or sent by facsimile on a
business day (or if delivered or sent on a non-business day, then on the next
business day); (b) on receipt if sent by overnight courier; or (c) on receipt if
sent by mail.

 

14.12.              Compliance with Export Regulations.  Neither Party shall
export any technology licensed to it by the other Party under this Agreement
except in compliance with U.S. export Laws and other applicable foreign export
Laws.

 

14.13.              Force Majeure.  Neither Party shall be held liable to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in performing any obligation under this Agreement (except
liability of money payment obligations), to the extent that such failure or
delay is caused by or results from causes which are enforceable and
irresistible, potentially including embargoes, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances, fire, floods, or other acts of God. The affected Party
shall notify the other Party of such force majeure

 

57

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

circumstances as soon as reasonably practical, and shall promptly undertake all
reasonable efforts necessary to cure such force majeure circumstances.

 

14.14.              Independent Parties.  It is expressly agreed that Esperion
and DSE shall be independent contractors and that the relationship between
Esperion and DSE shall not constitute a partnership, joint venture or agency.
Esperion shall not have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on DSE,
without the prior written consent of DSE, and DSE shall not have the authority
to make any statements, representations or commitments of any kind, or to take
any action, which shall be binding on Esperion without the prior written consent
of Esperion.

 

14.15.              Performance by Affiliates.

 

14.15.1.                       Use of Affiliates.  Each Party acknowledges and
accepts that the other Party may exercise its rights and perform its obligations
under this Agreement either directly or through one or more of its Affiliates. 
A Party’s Affiliates will have the benefit of all rights (including all
licenses) of such Party under this Agreement.  Accordingly, in this Agreement
“DSE” will be interpreted to mean “DSE or its Affiliates” and “Esperion” will be
interpreted to mean “Esperion or its Affiliates” where necessary to give each
Party’s Affiliates the benefit of the rights provided to such Party in this
Agreement; provided, however, that in any event each Party will remain
responsible for the acts and omissions, including financial liabilities, of its
Affiliates.

 

14.15.2.                       Future Acquisition of a Party or its Business. 
Notwithstanding Section 14.15.1 (Use of Affiliates) or anything to the contrary
in this Agreement, in the event of an acquisition of a Party or its business by
a Third Party (an “Acquirer”) after the Effective Date, whether by merger, asset
purchase or otherwise, as to any such Acquirer, the non-acquired Party shall not
obtain rights, licenses, options or access to any Patent Rights, Know-How,
product candidates or products that are held by the Acquirer or any Affiliate of
the Acquirer that becomes an Affiliate of the acquired Party as a result of such
acquisition (but excluding the acquired Party), that were not generated through
any use or access to the Know-How or Patent Rights of the acquired Party, or
that are not used by the acquired Party in connection with a Licensed Product.

 

14.15.3.                       Acquired Programs.

 

(a)                                                              Notwithstanding
Section 14.15.1 (Use of Affiliates) or anything to the contrary in this
Agreement, but subject to Section 14.2 (Assignment), in the event of either
(a) an acquisition of a Party or its business after the Effective Date by an
Acquirer whether by merger, asset purchase or otherwise, or (b) an acquisition
by a Party after the Effective Date of the business or assets of a Third Party,
whether by merger, asset purchase or otherwise, that includes any program(s) of
the acquired Third Party that but for this Section 14.15.3 (Acquired Programs),
would violate Section 10.4 (Exclusivity) (each such program, a “Competing
Program,” and such acquired business or assets, an “Acquired Business”), then,
in either case ((a) or (b)), the

 

58

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Acquirer or Acquired Business, and any Affiliate of the Acquirer or Acquired
Business that becomes an Affiliate of the acquired or acquiring Party as a
result of such acquisition (but excluding the acquired Party), shall not be
subject to the restrictions in Section 10.4(Exclusivity) as to: [***].

 

(b)                                                              In addition,
notwithstanding Section 14.15.1 (Use of Affiliates) or anything to the contrary
in this Agreement, in the event of an acquisition by a Party after the Effective
Date of an Acquired Business that includes a Competing Program [***] for such
Acquired Business and its Affiliates, [***].

 

14.16.              Binding Effect; No Third Party Beneficiaries.  As of the
Effective Date, this Agreement shall be binding upon and inure to the benefit of
the Parties and their respective permitted successors and permitted assigns.
Except as expressly set forth in this Agreement, no Person other than the
Parties and their respective Affiliates and permitted assignees hereunder shall
be deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.

 

14.17.              Counterparts.  The Agreement may be executed in two or more
counterparts, including by facsimile or PDF signature pages or other electronic
means, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

59

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

DAIICHI SANKYO EUROPE GmbH

ESPERION THERAPEUTICS, INC.

 

 

 

 

BY:

/s/ [***]

 

BY:

/s/ [***]

NAME: [***]

NAME: [***]

TITLE: [***]

TITLE: [***]

 

 

 

 

BY:

/s/ [***]

 

 

NAME: [***]

 

TITLE: [***]

 

 

Signature page to Collaboration Agreement

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Schedule 1.47

 

Esperion Third Party Agreements

 

[***]

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Schedule 1.48

 

Esperion Trademarks

 

[***]

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Schedule 1.60

 

Global Clinical Studies

 

[***]

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Schedule 1.77

 

Licensed Products

 

Description of Bempedoic Acid Formulations

 

[***]

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Schedule 2.1.1

 

Esperion Global Development Plan

 

[***]

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Schedule 7.3

 

Press Releases

 

1.                                      Esperion Press Release

 

Esperion Announces Agreement with Daiichi Sankyo Europe (DSE) to Commercialize
Bempedoic Acid in Europe

 

—     Esperion to Receive $300 Million in Upfront and Near-term Milestones    —
—     Up to $900 Million in Total Milestones     —
—     Substantial Tiered Royalties     —
—     Esperion Partnering with a European CV Sales Organization Exceeding 1000
and One of the Most Successful European-based Commercial Businesses    —
—     Conference Call and Webcast on Friday, January 4 at 8:00 a.m. Eastern Time
  —

 

ANN ARBOR, Mich., Jan. 04, 2019 (GLOBE NEWSWIRE) — Esperion Therapeutics
(NASDAQ: ESPR) today announced that they have entered into a licensing agreement
with Daiichi Sankyo Europe (DSE) providing DSE with exclusive rights to
commercialize bempedoic acid and the bempedoic acid / ezetimibe combination pill
in the European Economic Area and Switzerland. The agreement combines Esperion
Therapeutics’ first-in-class ATP Citrate Lyase (ACL) inhibitor, bempedoic acid,
with Daiichi Sankyo’s European commercial capabilities which includes more than
1000 professionals dedicated to the commercialization of cardiovascular (CV)
products, as well as synergies with their existing portfolio of novel oral
anticoagulant and antiplatelet products. This agreement seeks to distribute
bempedoic acid and the bempedoic acid / ezetimibe combination pill to the
millions of patients in these geographies that need additional low-density
lipoprotein cholesterol (LDL-C) lowering after maximum tolerated statin therapy.

 

“Daiichi Sankyo is focused on innovative pharmaceutical products to address the
unmet medical needs of patients including those with cardiovascular disease, the
number one cause of death and disability globally,” Ralf Goeddertz, Head of
Business Development and Licensing at Daiichi Sankyo Europe.  “The Esperion team
has conducted a robust, 4,000 patient, high-quality development program to
establish bempedoic acid as an efficacious and safe therapeutic option that will
help millions of patients that do not reach LDL-C treatment goals.”

 

“We are very pleased to partner with DSE to establish bempedoic acid as the most
preferred LDL-C lowering treatment option after statins for patients and
physicians in Europe.  Daiichi Sankyo Europe’s 1000 person cardiovascular
commercial organization has a strong history of successfully commercializing
drugs, including their novel oral anticoagulant, LIXIANA®, and there is
significant overlap among physicians targeted for bempedoic acid,” said Tim
Mayleben, president and chief executive officer of Esperion. “This agreement
represents the first step in the evolution of Esperion from a pioneering
development-stage company to a successful commercial-stage company.”

 

Esperion completed its Phase 3 LDL-C development program of bempedoic acid and
the bempedoic acid / ezetimibe combination pill in October 2018.  The company
plans to submit New Drug Applications (NDAs) to the Food and Drug Administration
(FDA) during the first quarter of 2019 and Marketing Authorization Applications
(MAAs) to the European Medicines Agency (EMA) during the second quarter of
2019.  FDA and EMA LDL-C approval decisions are expected during the first half
of 2020.   The global cardiovascular outcomes trial of bempedoic acid, CLEAR
Outcomes, is ongoing and cardiovascular risk reduction results are expected
during 2022.

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Details of the Agreement and Financial Terms

 

Under the terms of the licensing agreement, Esperion will grant Daiichi Sankyo
Europe exclusive commercialization rights to bempedoic acid and the bempedoic
acid / ezetimibe combination pill in the European Economic Area and Switzerland.
Daiichi Sankyo Europe will be responsible for commercialization in the
territories.

 

Esperion will receive an upfront cash payment of $150 million as well as $150
million upon first commercial sales in the territory. Esperion is also eligible
to receive a substantial additional regulatory milestone payment upon the grant
of the Marketing Authorization in the EU for the CV Risk Reduction Label,
depending on the range of relative risk reduction in the CLEAR Outcomes study.
In addition, Esperion is eligible to receive additional sales milestone
payments. Finally, Esperion will receive substantial tiered royalties on net
territory sales.

 

Conference Call and Webcast Information

 

Esperion’s Lipid Management Team will host a conference call and webcast today,
Friday, January 4, 2019 at 8:00 a.m. Eastern Time to discuss the details of the
agreement with Daiichi Sankyo Europe. The call can be accessed by dialing (877)
312-7508 (domestic) or (253) 237-1184 (international) five minutes prior to the
start of the call and providing access code 5399439. A live audio webcast can be
accessed on the investors and media section of the Esperion website at
investor.esperion.com. Access to the webcast replay will be available
approximately two hours after completion of the call and will be archived on the
Company’s website for approximately 90 days.

 

Bempedoic Acid / Ezetimibe Combination Pill

 

Through the complementary mechanisms of action of inhibition of cholesterol
synthesis (bempedoic acid) and inhibition of cholesterol absorption (ezetimibe),
the bempedoic acid / ezetimibe combination pill is our lead, non-statin, orally
available, once-daily, LDL-C lowering therapy. Inhibition of ATP Citrate Lyase
by bempedoic acid reduces cholesterol biosynthesis and lowers LDL-C by
up-regulating the LDL receptor. Inhibition of Niemann-Pick C1-Like 1 (NPC1L1) by
ezetimibe results in reduced absorption of cholesterol from the gastrointestinal
tract, thereby reducing delivery of cholesterol to the liver, which in turn
up-regulates the LDL receptors.  Phase 3 data demonstrated that this safe and
well tolerated combination results in a 35 percent lowering of LDL-C when used
with maximally tolerated statins, a 43 percent lowering of LDL-C when used as a
monotherapy, and a 34 percent reduction in high sensitivity C-reactive protein
(hsCRP).

 

Bempedoic Acid

 

With a targeted mechanism of action, bempedoic acid is a first-in-class,
complementary, orally available, once-daily ATP Citrate Lyase inhibitor that,
reduces cholesterol biosynthesis and lowers LDL-C by up-regulating the LDL
receptor. Similar to statins, bempedoic acid also reduces hsCRP, a key marker of
inflammation associated with cardiovascular disease. Completed Phase 2 and Phase
3 studies conducted in almost 4,800 patients, and approximately 3,100 patients
treated with bempedoic acid, have produced an additional 20 percent LDL-C
lowering when used with maximally tolerated statins, up to 30 percent LDL-C
lowering as monotherapy, 35 percent LDL-C lowering in combination with ezetimibe
when used with maximally tolerated statins and up to 48 percent LDL-C lowering
in combination with ezetimibe as monotherapy.

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

The effect of bempedoic acid on cardiovascular morbidity and mortality has not
yet been determined. The company initiated a global cardiovascular outcomes
trial (CVOT) to assess the effects of bempedoic acid on the occurrence of major
cardiovascular events in patients with, or at high risk for, cardiovascular
disease (CVD) who are only able to tolerate less than the lowest approved daily
starting dose of a statin and considered “statin intolerant.” The CVOT — known
as CLEAR Outcomes — is an event-driven, global, randomized, double-blind,
placebo-controlled study expected to enroll approximately 12,600 patients with
hypercholesterolemia and high CVD risk at over 1,000 sites in approximately 30
countries.

 

About Esperion

 

Esperion is the Lipid Management Company passionately committed to developing
and commercializing convenient, complementary, cost-effective, once-daily, oral
therapies for the treatment of patients with elevated LDL-C. Through scientific
and clinical excellence, and a deep understanding of cholesterol biology, the
experienced Lipid Management Team at Esperion is committed to developing new
LDL-C lowering therapies that will make a substantial impact on reducing global
cardiovascular disease; the leading cause of death around the world. Bempedoic
acid and the company’s lead product candidate, the bempedoic acid / ezetimibe
combination pill, are targeted therapies that have been shown to significantly
lower elevated LDL-C levels in patients with hypercholesterolemia, including
patients inadequately treated with current lipid-modifying therapies. For more
information, please visit www.esperion.com and follow us on Twitter
at https://twitter.com/EsperionInc.

 

Forward Looking Statement: Esperion

 

This press release contains forward-looking statements that are made pursuant to
the safe harbor provisions of the federal securities laws, including statements
regarding the regulatory approval pathway for the bempedoic acid / ezetimibe
combination pill and bempedoic acid and the therapeutic potential of, clinical
development plan for, the bempedoic acid / ezetimibe combination pill and
bempedoic acid, including Esperion’s timing, designs, plans and announcement of
results regarding its global pivotal Phase 3 clinical development program for
bempedoic acid and the bempedoic acid / ezetimibe combination pill, Esperion’s
timing and plans for submission of NDAs to the FDA and MAAs to the EMA and
Esperion’s expectations for the market for therapies to lower LDL-C, including
the market adoption of bempedoic acid and the bempedoic acid / ezetimibe
combination pill, if approved, and the expected upcoming milestones described in
this press release. Any express or implied statements contained in this press
release that are not statements of historical fact may be deemed to be
forward-looking statements. Forward-looking statements involve risks and
uncertainties that could cause Esperion’s actual results to differ significantly
from those projected, including, without limitation, delays or failures in
Esperion’s studies, that positive results from a clinical study of bempedoic
acid may not be sufficient for FDA or EMA approval or necessarily be predictive
of the results of future or ongoing clinical studies, that notwithstanding the
completion of Esperion’s Phase 3 clinical development program for LDL-C
lowering, the FDA or EMA may require additional development in connection with
seeking regulatory approval, that DSE is able to successfully commercialize the
bempedoic acid / ezetimibe combination pill and bempedoic acid, if approved,
that existing cash resources may be used more quickly than anticipated, and the
risks detailed in Esperion’s filings with the Securities and Exchange
Commission. Esperion disclaims any obligation or undertaking to update or revise
any forward-looking statements contained in this press release, other than to
the extent required by law.

 

Investor Contact:
Alex Schwartz
Esperion

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

734-249-3386
aschwartz@esperion.com

 

Media Contact:
Elliot Fox
W2O Group
212-257-6724
efox@w2ogroup.com

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

2.                                      Daiichi Sankyo Europe press release

 

Daiichi Sankyo Europe Enters into European Licensing Agreement with Esperion for
Bempedoic Acid and the Bempedoic Acid / Ezetimibe Combination Tablet

 

·  Daiichi Sankyo Europe will market oral bempedoic acid and bempedoic acid /
ezetimibe combination tablet in the European Economic Area, the U.K. and
Switzerland

 

·  Bempedoic acid is a first-in-class, oral, once-daily ATP Citrate Lyase (ACL)
inhibitor that reduces cholesterol and fatty acid synthesis in the liver[1]

 

·  Bempedoic acid and its fixed dose combination tablet with ezetimibe will
offer additional treatment options for the large number of patients unable to
reach their target LDL-C level

 

·  This agreement expands Daiichi Sankyo Europe’s commitment to cardiovascular
care and the development of innovative, convenient and affordable treatments

 

·  The marketing authorization application (MAA) is expected to be submitted to
the European Medicines Agency (EMA) in the second quarter of 2019 with an
expected approval in 2020

 

Munich, Germany (January 7, 2019) — Daiichi Sankyo Europe has entered into an
exclusive licensing agreement with Esperion Therapeutics (NASDAQ: ESPR) for
Daiichi Sankyo Europe to market bempedoic acid and bempedoic acid / ezetimibe
combination tablet in the European Economic Area and Switzerland. Daiichi Sankyo
Europe will be responsible for commercialization in these territories while
Esperion will be responsible for the development and manufacturing. This
agreement will strengthen Daiichi Sankyo’s cardiovascular portfolio in Europe
and will exploit synergies in the commercialization of the once daily
anticoagulant LIXIANA® (edoxaban) and the once daily antiplatelet
Efient®(prasugrel).

 

There is a significant need for additional treatment options for the large
number of patients in Europe with hypercholesterolemia who are not at their
target LDL-C level. Even in very high risk patients, only 32% are at their
target LDL-C level.[2] This is particularly true for patients who are
experiencing adverse drug reactions (ADRs) under statins and are therefore
taking statins only at the maximum tolerated dose or no statin at
all.[3]Bempedoic acid has a liver specific mode of action and therefore has the
potential to avoid the muscle related ADRs associated with statin
therapy.(1) Bempedoic acid can be used in combination with other lipid lowering
drugs and will offer an affordable oral, once daily option for patients not at
target.[4]

 

The robust LDL-C development program that established efficacy and safety of
bempedoic acid was completed in October 2018. It included almost 4,800 patients,
and approximately 3,100 patients were treated with bempedoic acid with an
additional LDL-C lowering of up to 30 percent LDL-C and up to 48 percent LDL-C
in combination with ezetimibe. The results demonstrate that bempedoic acid is
well tolerated and confirm efficacy over an extended period of time. Rates of
treatment-emergent adverse events, muscle-related adverse events and
discontinuations were similar in the bempedoic acid and placebo treatment
groups.[5]

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

“We are very pleased to announce this license agreement for bempedoic acid which
is a first-in-class treatment that will address a critical unmet need for
patients who have limited options and who are not reaching their target
LDL-cholesterol level,” said Rodney Smith, MD, Head of Medical Affairs at
Daiichi Sankyo Europe. “The Esperion team has conducted a robust, 4,000 patient,
high-quality development program to establish bempedoic acid as an efficacious
and well tolerated therapeutic option and this supports our great confidence in
this product that complements and strengthens our current cardiovascular
portfolio, building on the success of LIXIANA®,” adds Benoit Creveau, Head of
Marketing Cardiovascular at Daiichi Sankyo Europe.

 

Under the terms of the licensing agreement, Daiichi Sankyo Europe will make an
upfront payment of $150 million to Esperion as well as additional milestone
payments including $150 million upon first commercial sales and sales royalties.
The potential total milestone payment is up to $900 million.

 

“We are very pleased to partner with Daiichi Sankyo Europe to establish
bempedoic acid as the most preferred LDL-C lowering treatment option after
statins for patients and physicians in Europe.  Daiichi Sankyo Europe’s 1,000
person cardiovascular commercial organization has a strong history of
successfully commercializing drugs, including their oral anticoagulant,
LIXIANA®, and there is significant overlap among physicians targeted for
bempedoic acid.” said Tim Mayleben, president and chief executive officer of
Esperion. “This agreement represents the first step in the evolution of Esperion
from a pioneering development-stage company to a successful commercial-stage
company.”

 

Esperion completed its Phase 3 LDL-C development program of bempedoic acid and
bempedoic acid / ezetimibe combination tablet in October 2018. The company plans
to submit New Drug Applications (NDAs) to the Food and Drug Administration (FDA)
during the first quarter of 2019 and Marketing Authorization Applications (MAAs)
to the European Medicines Agency (EMA) during the second quarter of 2019. FDA
and EMA LDL-C approval decisions are expected during the first half of 2020. The
global cardiovascular outcomes trial of bempedoic acid, CLEAR Outcomes, is
ongoing and cardiovascular risk reduction data are expected during 2022.

 

Bempedoic Acid / Ezetimibe Combination Tablet

 

Through the complementary mechanisms of action of inhibition of cholesterol
synthesis (bempedoic acid) and inhibition of cholesterol absorption (ezetimibe),
the bempedoic acid / ezetimibe combination tablet is a non-statin, orally
available, once-daily, LDL-C lowering therapy. Inhibition of ATP Citrate Lyase
(ACL) by bempedoic acid reduces cholesterol biosynthesis and lowers LDL-C by
up-regulating the LDL receptor. Inhibition of Niemann-Pick C1-Like 1 (NPC1L1) by
ezetimibe results in reduced absorption of cholesterol from the gastrointestinal
tract, thereby reducing delivery of cholesterol to the liver, which in turn
upregulates the LDL receptors. Phase 3 data demonstrated that this well
tolerated combination results in a 35 percent lowering of LDL-C when used with
maximally tolerated statins, a 43 percent lowering of LDL-C when used as a
monotherapy, and a 34 percent reduction in high sensitivity C-reactive protein
(hsCRP). Rates of treatment-emergent adverse events, muscle-related adverse
events and discontinuations were similar in the bempedoic acid and placebo
treatment groups.[6]

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Bempedoic Acid

 

With a targeted mechanism of action, bempedoic acid is a first-in-class,
complementary, oral, once-daily ATP Citrate Lyase (ACL) inhibitor that, reduces
cholesterol and fatty acid biosynthesis, and lowers LDL-C by up-regulating the
LDL receptor. Similar to statins, bempedoic acid also reduces high sensitivity
C-reactive protein (hs-CRP), a key marker of inflammation associated with
cardiovascular disease.(5) Bempedoic acid is a prodrug that requires activation
by the very long-chain acyl-Co synthetase-1 (ACSVL1). Furthermore, it was
demonstrated that the absence of ACSVL1 in skeletal muscle provides a
mechanistic basis for bempedoic acid to potentially avoid the myotoxicity
associated with statin therapy.(1) Completed Phase 2 and Phase 3 studies
conducted in almost 4,800 patients, and approximately 3,100 patients treated
with bempedoic acid, have produced an additional 20 percent LDL-C lowering when
used with maximally tolerated statins, up to 30 percent LDL-C lowering as
monotherapy, 35 percent LDL-C lowering in combination with ezetimibe when used
with maximally tolerated statins and up to 48 percent LDL-C lowering in
combination with ezetimibe as monotherapy.(5)

 

The effect of bempedoic acid on cardiovascular morbidity and mortality has not
yet been determined. The company initiated a global cardiovascular outcomes
trial (CVOT) to assess the effects of bempedoic acid on the occurrence of major
cardiovascular events in patients with, or at high risk for, cardiovascular
disease (CVD) who are only able to tolerate less than the lowest approved daily
starting dose of a statin and considered “statin intolerant.” The CVOT — known
as CLEAR Outcomes — is an event-driven, randomized, double-blind,
placebo-controlled study expected to enroll approximately 12,600 patients with
hypercholesterolemia and high CVD risk at over 1,000 sites in approximately 30
countries.[7]

 

About Daiichi Sankyo

 

Daiichi Sankyo Group is dedicated to the creation and supply of innovative
pharmaceutical products to address diversified, unmet medical needs of patients
in both mature and emerging markets. With over 100 years of scientific expertise
and a presence in more than 20 countries, Daiichi Sankyo and its 15,000
employees around the world draw upon a rich legacy of innovation and a robust
pipeline of promising new medicines to help people. In addition to a strong
portfolio of medicines for hypertension and thrombotic disorders, under the
Group’s 2025 Vision to become a “Global Pharma Innovator with Competitive
Advantage in Oncology”, Daiichi Sankyo research and development is primarily
focused on bringing forth novel therapies in oncology, including
immuno-oncology, with additional focus on new horizon areas, such as pain
management, neurodegenerative diseases, heart and kidney diseases, and other
rare diseases. For more information, please visit: www.daiichisankyo.com.

 

Product Communications Contact

 

Lydia Worms

 

Daiichi Sankyo Europe GmbH

 

+49 (89) 7808751

 

lydia.worms@daiichi-sankyo.eu

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------

[1] Pinkosky L. et al. Liver-specific ATP-citrate lyase inhibition by bempedoic
acid decreases LDL-C and attenuates atherosclerosis. Nature. 2016: 10.1038.

 

[2] De Backer G. et al. Lipid Management of Patients with Coronary Heart
Diseasein 27 Countries in Europe: Results of EUROASPIRE V Survey of the European
Society of Cardiology. Presented at EAS 2018. Available at
https://www.eas-society.org/news/399857/EAS2018-Late-Breaking-Clinical-Trial-EUROASPIRE-V.htm.
Last accessed 20 December 2018.

 

[3] Rosei EA et al. Management of Hypercholesterolemia, Appropriateness of
Therapeutic Approaches and New Drugs in Patients with High Cardiovascular Risk.
High Blood Press Cardiovasc Prev. 2016; 23(3): 217—230.

 

[4] Thompson PD et al. Treatment with ETC-1002 alone and in combination with
ezetimibe lowers LDL cholesterol in hypercholesterolemic patients with or
without statin intolerance. Journal of Clinical Lipidology. 2016; 10:5560567.

 

[5] Phase 3 Top-Line Results from Study 2 & Cumulative Phase 3 Program Results.
Esperion Investor Presentation. Oct 29, 2018. Available at
https://investor.esperion.com/static-files/32936da0-96f9-40e5-a12b-bd00ece6698d.
Last accessed December 12, 2018.

 

[6] Top-Line Results from the Bempedoic Acid / Ezetimibe Combination Pill Phase
3 Study. Esperion Investor Presentation. Aug 27, 2018. Available at
https://investor.esperion.com/static-files/1639de53-9494-4299-98a5-0b6f1317678a.
Last accessed December 12, 2018.

 

[7] Evaluation of Major Cardiovascular Events in Patients With, or at High Risk
for, Cardiovascular Disease Who Are Statin Intolerant Treated with Bempedoic
Acid (ETC-1002) or Placebo (CLEAR Outcomes). Available at
https://clinicaltrials.gov/ct2/show/NCT02993406?term=bempedoic+acid&rank=4. Last
accessed December 12, 2018.

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Schedule 10.2

 

Disclosure Schedule

 

[***]

 

--------------------------------------------------------------------------------



 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Schedule 10.2.5

 

Esperion Patent Rights

 

I.  Esperion Patent Filings

 

The Company is the sole owner and assignee of the following Patent Rights unless
otherwise noted.

 

[***]

 

--------------------------------------------------------------------------------
